The next item is the report (A5-0341/2003) by Mrs Stihler, on behalf of the Committee on Fisheries, on measures for the recovery of cod stocks
[COM(2003) 130 – 2003/2104(INI)].
. – Mr President, honourable Members, ladies and gentlemen, let me start by thanking Mrs Stihler, for her report. On Monday, the International Council for the Exploration of the Sea (ICES) published its new scientific recommendation for 2004 and has now, unfortunately, been obliged to confirm the disastrous state that cod stocks are in, including in the waters to the west of Scotland, in the eastern English Channel, in the Skagerrak and in the Kattegat.
ICES has now advised that fishing for these four stocks be closed down. This, of course, puts us in a massive dilemma. Can we justify basing our decision solely on ICES’ argument in favour of replenishing stocks, which would result in our having to prohibit not only fishing for cod, but also for a whole range of other fish, and, in due course, in thousands of fishermen facing oblivion? Or could we find a way out by improving our plans for stock recovery, so that, although stocks would recover more slowly and would also involve some elements of uncertainty, fewer fishermen would be forced to abandon their trade? This is certainly a difficult decision, but it is one we will have to take before we can adopt any kind of plan to replenish cod stocks.
The outline that we are debating today is a general one, and serves as a good basis for a cod stock recovery plan that would secure us the chance to revert to normal management conditions. It starts by identifying the lower limit below which scientists regard a stock as threatened with collapse. The plan contains formulae for calculating total allowable catches (TAC) on the basis of scientific estimates of current stocks. If the stock is larger than the lower limit, the TAC will be set in such a way that the stock can increase by 30% in the following year. It introduces limitations on the fishing effort, allocated to the Member States in proportion to their share in the total allowable catch of cod. It also contains measures to improve the monitoring and control of the vessels whose fishing effort is subject to management measures; these include provisions on prior notification and on the requirement to land cod in designated ports.
. Mr President, the issue of cod stock recovery is an important one. It affects not only my own country of Scotland, but also the rest of the UK, Ireland and Denmark.
Last week, the International Council for Exploration of the Seas (ICES) warned us that young North Sea cod measured in early 2003 were at their lowest level in 20 years. Worries over repeating what happened in Newfoundland, where the cod never returned, haunt us all, and the ICES advice is stark: 'These cod stocks are at such a low level that we have had to resort to recommending zero catches as a final line in the sand'. Zero catches means no fishing in the North Sea.
The Commission's proposal sets out a package of measures which, if followed, is believed to allow the safe recovery of this valuable stock within five to ten years. The Commission is not alone in this objective. Yesterday's cod recovery proposal from the Scottish Fishermen's Federation also stated that: 'restoring cod to its historic level of abundance remains an important objective for fishermen, since a revitalised cod fishery would transform the economics of the whole demersal fishery'.
The Commission proposal attempts to achieve an absolute minimum size of stock, sets guidelines for setting total allowable catches (TACs), introduces fishing limitation through Kilowatt days and deals with the monitoring, inspection and control side of fisheries management
As rapporteur, I have tried to say to the Commission that all action must be taken to recover stocks. We cannot use a one-size-fits-all approach across the areas covered by the plan. We need a flexible approach based on scientific assessment allowing fishing to continue for other species. Where it can be proved that fishing for other species in a particular area does not adversely affect cod recovery, fisheries should continue to be allowed and the concept of spatial management needs to be fully investigated.
On research, we need to look seriously at the interaction of cod and other commercial fish species such as haddock and whiting. This evidence should involve fishermen as well as scientists.
The impact of industrial fisheries also requires a thorough investigation. We constantly receive mixed messages on this issue and we need clarity. Regional advisory councils are vital to the future of a sustainable EU fishing policy. If we are going to be successful in our objectives of cod recovery, we must work with fishermen. I was happy to see this week's Commission proposal providing a blueprint for these regional advisory councils and how they would work, with two thirds of the membership of these new organisations coming from those active in the fisheries sector. I hope we will be able to improve dialogue and cooperation between all those concerned in order to secure a sustainable future for our industry.
On the socio-economic impact of these measures, the Commission's proposal does not go far enough. Some of the communities most directly affected are in remote areas truly on the periphery of the European Union. Parliament has already recognised the importance of the socio-economic issues in its resolution of March 2003. To be fair, so too have some of the Member States. The Scottish Executive has given GBP 50 million, with GBP 40 million for decommissioning and GBP 10 million for the direct socio-economic impact. However, we have to be very clear that it is up to national and regional authorities to take up the possibilities available to them in assisting the sector during this difficult time.
I would like to see Member States carrying out socio-economic impact assessments on the recovery plan. On the basis of these reports, we would better be able to assess the problems and to mitigate any negative effects. I would like to see Member States having these in place one year after the implementation of this programme.
On fishing effort limitation, the principle of proportionality must apply. The reference period used must take into consideration the pain the industry has already suffered through any decommissioning process. On inspection control, we need to extend satellite vessel monitoring, as suggested by the House of Lords report of May 2003. It seems a sensible measure and I welcome the fact that the Commission intends to come forward with a separate proposal on satellite monitoring.
In conclusion, the revised cod recovery plan will be painful for the fishing industry and dependent communities. There is no point inflicting a lesser degree of pain or indeed any suffering at all if the measures implemented do not bring about the desired result. Yet, if stock recovery is not achieved, the outcome will be increased socio-economic hardship in any event. Successful recovery of the stock must be the priority. What is needed is a package of measures which is both effective and minimises the pain to the sector.
Mr President, I appreciate the Commission’s proposed recovery plan for depleted cod stocks. It means that the Commission is complying with its commitments under the common fisheries policy. I also appreciate Mrs Stihler’s work and her report, together with the cooperation that she and I have enjoyed, in my case as draftsmanof the opinion of the Committee on the Environment, Public Health and Consumer Policy.
That committee’s amendment according to which the precautionary principle would lead to drastic measures being taken and to the Member States having the opportunity to take measures in addition to the common ones in order to protect and preserve stocks has been adopted by the Committee on Fisheries, and that is something I am pleased about. As we heard earlier, the International Council for the Exploration of the Sea (ICES) will tomorrow present its annual report on the fish stocks in our oceans. Again, a total moratorium is recommended, which should make the doubters realise that measures really must be taken. We know that the Council, which can no longer put its head in the sand, must take action and adopt this plan. It is the fourth version that the Commission is presenting to the Council.
Even though I am satisfied with the Commission’s proposal and believe that it is a move in the right direction, I should also like to have seen the Baltic Sea included, because we know that cod stocks are just as threatened there. The International Baltic Sea Fishery Commission has, moreover, come up with further plans, which sounded quite good in October. I therefore withdrew my amendments concerning the Baltic Sea in the Committee on Fisheries. At a later meeting in October, the International Baltic Sea Fishery Commission deviated from its own principles concerning what should be done. It is completely ignoring the scientific advice and states that the catch is 45% larger than what international advisers claim. That is very serious.
Not taking the measures recommended by the international advisers is a waste of fisheries resources. The advisers consist of 1 600 researchers from 19 countries, and not listening to these researchers constitutes a waste of what could be flourishing fishing communities and a flourishing industry. In the Baltic Sea, we could have fished three times as much as we are doing today. Take a genuinely sound decision here in the House now, as I hope will also be done by the Council and the Commission.
Mr President, I would like to congratulate Mrs Stihler on her report and thank her for her hard work on this highly controversial issue. As we have heard once again, the ICES has stated that cod stocks are in such a dire state of collapse that it is recommending the complete closure of the cod fishery in the North Sea, the Irish Sea and the West of Scotland. It claims that years of stringent conservation measures have failed to rebuild stocks and that only the total shutdown of these fishing grounds will enable any meaningful recovery.
Of course, we know from bitter experience, that when the scientists once again call for the complete closure of the cod fishery, they also mean the virtual closure of the haddock, whiting, plaice and prawn fisheries, where cod is caught as a by-catch. Let me say this now to Commissioner Fischler and say it very clearly, because if there are any more cuts at the December Council meeting this year, it will spell the end of the UK white fish fleet. And I do not mean any more drastic cuts like last year, I mean any more cuts at all. The two previous massive decommissioning rounds have reduced the British white fish fleet by around 40%. The harbour workers and ancillary staff who rely on the white fish fleet for a living are now teetering on the brink of bankruptcy. Any further cuts will be fatal. It would mean that, even if cod stocks ever do recover, there will be no UK fishermen there to catch them.
I do not intend to attack the scientists. There is nothing to be gained from shooting the messenger, but this most recent ICES report once again highlights the vital importance of listening to the advice of the fishermen as well as to the boffins. Last year scientists told us that haddock stocks were dwindling. The fishermen said this was rubbish. Now the scientists agree that there are an estimated 400 000 tonnes of haddock spawning stock biomass in the North Sea. So who is right?
Could I in addition say that it appears the scientists are not listening to each other when arriving at their grand conclusions. According to new scientific research from the respected Sir Alistair Hardy Foundation in Plymouth, which has been monitoring the North Sea for the last 70 years, stocks of cold water plankton, on which cod larvae feed, have been driven hundreds of miles to the north by an unprecedented rise in water temperatures. This perhaps explains why there is a great abundance of cod being caught around the Faeroes, Iceland and Norway, but none left in the North Sea. So for heaven's sake, let us start listening to the fishermen as well as the scientists. The fishermen have a vested commercial interest in seeing cod stocks recover. That is the only way we are going to get a decent living for our fishermen in the future.
– Mr President, the Group of the Party of European Socialists is glad that finally the Commission, in accordance with Parliament’s request, is presenting a specific recovery plan for cod, separate from the recovery plan for hake, since, as we have always maintained, the situations of the respective stocks differ considerably.
As the rapporteur, Mrs Stihler, points out, for three years the International Council for the Exploration of the Sea has been saying that the cod populations in the North Sea and off the west of Scotland are in serious danger of total collapse.
The Socialist Group calls on the Commission to promote the best possible scientific opinions in order to provide knowledge at all times of the state of each resource in each fishing ground so that, on the basis of these rigorous scientific opinions, we can implement recovery plans, which may or may not involve drastic measures which – we must not forget – always lead to the scrapping of ships, unemployment for fishermen and other workers dependent on the fishing sector, and furthermore represent a serious blow for those European regions most dependent on fishing.
We therefore believe that the precautionary approach must be a residual criterion to be taken into account only when reliable and safe scientific opinions are not available, but under no circumstances must it replace these scientific opinions.
The fishing communities, as Mr Stevenson said a moment ago, demand a clear position, on the part of both the Commission and Parliament, in favour of prior, safe and well-founded scientific opinions, which take account of the sector’s opinions and which, as well as the state of resources, calculate and evaluate the socio-economic consequences of the conservation measures, and we have been asking the Commission for this for a long time.
Over-fishing is a determining factor, but it is not the only cause of the problem of scarcity of resources. Knowing the causes is essential if we want the recovery plans – this plan for cod and other future ones – to achieve their objectives, since if we restrict ourselves to reducing catches without tackling causes other than over-fishing – and I would mention the disruption of the food chain or sea pollution – we will perhaps find that the years will have passed and fish populations will not have increased.
We need to ascertain the effects on the cod populations in the Irish Sea and the North Sea of the extraction of more than a million tonnes of fish of species other than cod, but which are, however, a source of food for cod. We also need to know the impact of industrial fishing on other populations of white fish, because that may perhaps provide the key to explaining the decline of cod and hake. We want the Commission to investigate the causes of this collapse of the species. We support the idea of a recovery plan which makes it possible to re-establish the stock and my group therefore supports the idea that the highest annual change, upwards or downwards, in any total allowable catch (TAC), should not exceed 15% after the first year of application of the recovery plan.
Mr President, I begin by endorsing the points that colleagues have already made. I would say that Mrs Stihler's very clear and comprehensive report improves on the Commission's proposal in three major respects.
Firstly, it introduces greater flexibility by allowing amendments to the geographical areas covered and by providing for additional Kilowatt days in response to appropriate technical measures.
Secondly, it calls for certain reports. These are variously on the effects of industrial fishing, on the socio-economic impact of the regulation and on how far the regulation itself is achieving its objectives.
Thirdly, it seeks the close involvement of regional advisory councils. The Commission's recent announcement of its proposal for establishing such bodies is welcome and we look forward to speedy progress in this regard.
These measures, together with the emphasis on constraints on fishing effort being proportionate between the Member States and on improved satellite monitoring, are essential if our beleaguered fishing communities are to engage with the regulation in any positive way. We must, however, look beyond the regulation to other means of helping cod recovery and of moving to sustainable fisheries overall.
The Scottish Fishermen's Federation's proposals for spatial management deserve serious consideration in this regard. Although the Scots are hardest hit, the impact is much wider, including the Irish, Danish and the Dutch, and we can learn from each other. One example is the self-monitoring currently practised by the latter. This again goes to show just how important a role regional advisory councils can play.
I hope that the House will support this report, which seeks to make the regulation far less of a blunt instrument than that fashioned by the original proposal.
Mr President, my group supports the Commission's proposals. It has been clear now for many years that cod needs to recover from the excessive pressures put on it by modern-day fishing. Like many other species, stocks are far below sustainable levels, and this has led to massive socio-economic problems in coastal communities.
People are losing sight of the point here and putting the cart before the horse. The socio-economic problems have arisen from an ecological problem. If you tackle that you are tackling the socio-economic problems, instead of going at it in the opposite direction. There has been over-fishing for many years because of the TACs being set too high, and, basically scientific advice has not been followed. The Council has asked for a proposal for a recovery plan, which the Commission proposed in 2001, but the Council still does not seem to have the courage to adopt it. This is the fourth attempt.
The proposal has many good ideas including: outlining conditions under which fishing can be permitted; rules for deciding about fishing, given various levels of stock abundance and also attempts to improve control and surveillance requirements and an initial management of the effort.
The ICES press release of Monday, which Mrs Stihler has already mentioned, shows that stocks are in grave danger. This is a clear illustration of the danger of setting excessively high quotas, but this has been going on for years and it is still continuing. Last year, several TACs were set higher than ICES advised. The extreme example is the Irish Sea, with TACs set on average 28% above scientific advice over the past ten years.
Is it any wonder that stocks are actually in trouble? ICES talks of drawing a line in the sand, but ministers and industry and many of the politicians even seem to be burying their heads in the sands, and this is the problem. Ministers actually have to move away from this Luddite position of ignoring scientific advice and take the scientific advice on board.
It is claimed that the common fisheries policy is getting on to a sustainable basis as a result of the reform of 2002. There have been some advances, such as better provision for control with improved cooperation among Member States and the possibility of effort limitation, in addition to classic limits on the amount of fish caught and recognition of the precautionary approach which is essential.
But it is not all good. The MAGPs, which we will come back to later today, have disappeared and there is no further requirement for reduction. This all sounds good on paper but it depends entirely on the political will to implement. The Commission is making a sincere effort to improve things, and the Greens will, as usual, support the Commission. However, there is a crucial level for the survival of the stocks. But in the Irish Sea the Commission's proposal would allow fishing below a stock level of 6000 tonnes, whereas ICES is now advising closure until stocks reach that level. It is vital that the Commission reflects ICES advice when recommending TACs for the next year on these stocks. We can no longer ignore ICES. Mrs Stihler has mentioned the situation in Canada. That will happen here if we do not take a progressive position.
Mr President, I take the opportunity offered by the Stihler report to remind the House that the common fisheries policy has evolved greatly over the last 20 years and is now a fully-fledged Community policy with specific objectives. However, the draft of the future treaty contains no separate provisions relating specifically to the CFP. In the conclusions of the Convention, fisheries policy has been downgraded to being a mere accessory of the common agricultural policy, instead of being openly acknowledged as having a distinct and separate existence.
I ask all my colleagues in this House to impress on their national governments the need to find a formula to rectify this, by defining the specific objectives of the common fisheries policy in the final version of the future treaty. This is something that will not unravel anything, nor will it upset balances in the final outcome. There is still time for this to be done. 'Where there is a will there is a way'.
I congratulate Mrs Stihler on her excellent report, which supports the main thrust of the Commission's plans, as would I or anyone who has the slightest interest in conservation. Like Mrs Stihler, however, I believe there must be greater flexibility. There must be far greater local participation in these decisions. Member States and regional advisory councils must be able to propose alterations both to the geographical scope of the plan and the exact arrangements designed to reduce fishing efforts.
I say to the Commission: questions will be asked and answers sought if this recovery programme is used as some form of covert operation to introduce a secondary decommissioning programme.
Commissioner, will you please confirm to this House this morning that you will be proposing adequate compensation to offset some of the socio-economic effects of this proposal? That is what my fishermen and fishermen from the remote communities of the periphery of Europe want to hear from you.
Why is it that the least culpable are bearing the brunt of these proposals and other proposals that emanate in the name of conservation?
– Mr President, Commissioner, if we are to prevent North Sea cod from disappearing completely, a ‘save the cod’ campaign is urgently required. The question is how.
In its definitive recovery plan for cod, the Commission introduces an effort limitation system. This system has already been proving its worth in the Netherlands for a long time in the form of the ‘days at sea’ system, a system that enables effective control of fishing pressure.
Nevertheless, the plan also has the inevitable drawbacks. It only applies to vessels over ten metres in length, even though shorter vessels do play a part in cod fishing. The same goes for sport fishing. Industrial fishing, which regularly makes large by-catches of cod, is even left virtually untouched. The proportionality of the measures to be taken is unclear. The recovery plan should be less of a hindrance to the activities of fishermen whose by-catches of cod are small than to those of fishermen whose contribution to the problem is comparatively great. Incidentally, the impact of the various types of fishing can only be gauged accurately if the discards, too, are landed. There is no proposal to do this.
Mr President, it is fortunate that the Commission has finally come around to the idea of separating cod and hake, having initially intended to deal with the two species under the same recovery plan, which would not have allowed for an understanding of the characteristics specific to each of these two stocks.
The extremely drastic action that the Commission proposes for the long term – five to ten years – is based on a particularly alarmist diagnosis made by the International Council for the Exploration of the Sea (ICES). Two types of consideration cast a serious shadow, however, over the scientific rigour and objectivity of this analysis.
The first is the failure to take account of the realistic observations made by the professionals, who claim that there has been a geographical shift of cod towards the northern part of the North Sea. This migration is attributed to the significant and undisputed warming of the waters. Scientists have failed to study this phenomenon and instead concentrate solely on the size of fishermen’s catches. This is a widespread problem, which affects the entire common fisheries policy (CFP) and it is fortunate that the Committee on Fisheries has asked the Scientific and Technological Assessment (STOA), at my behest, to provide us with information on the effects of global warming on fish stocks. This inadequate credibility of scientific opinion is also a matter of concern to the Council, which has just decided to allocate more substantial appropriations to improving it. This failure to take account of the views of fishermen also highlights the lack of appropriate coordination between the two sources of information, the scientific and the professional. This is another major flaw in the CFP, and this is also acknowledged by the Commission, which wants the future transnational regional advisory councils to be the forum in which these two categories of data will be addressed jointly. When the quality of data is inadequate, we know full well what happens: the scientists take refuge behind the precautionary principle, by interpreting it in the broadest possible way, and the Commission tries do outdo it, each party protecting itself as comprehensively as possible.
The second consideration that makes one wonder about the quality of the ICES’ evaluations is their systematic exoneration of any significant effects of industrial fisheries on cod stocks. It is strange to say the least, that the ICES talks about profit and losses for a type of fisheries that clearly has a significant effect, given the tonnage caught and the nature of targets, on cod stocks. Our rapporteur does address this point but far too cautiously. I suppose it is a start, though.
This was, incidentally, almost the only point on which the report diverges slightly from the Commission’s original proposals because it confines itself basically to supporting them as they stand, without subjecting them to any form of critical analysis and without proposing any changes. We are somewhat surprised that a parliamentary report should say so little about the genuine suffering felt by the communities that will be hard hit by this plan, communities that we represent.
The fishing professionals concerned are particularly concerned at the implementation of the new instrument provided for in the reform of the CFP, which is to reduce the fishing effort. This essential point should have been debated at length and questioned in this Chamber, because what we have here is an archetypal recovery plan, which will become increasingly widespread. The fact that it is replacing a bad, expensive and ineffective instrument does not make the fishing effort a good instrument. The Commission intends to implement this measure before it has convincingly demonstrated its relevance and feasibility. It is extremely worrying that calculating reductions in the fishing effort should lead in practice to writing off examples of exceeding quotas, illegal catches and ‘black fish’, to the detriment of those who have stuck to their quotas.
This process, Mr President, is not undermined in the slightest by the report, to which we cannot, consequently, give our support.
– Mr President, Commissioner, ladies and gentlemen, the Commission finally accepted the proposal we in the Group of the European People’s Party (Christian Democrats) and European Democrats made to the effect that hake and cod should be dealt with separately and in different proposals, since their situations are not just slightly different, but very different. We are glad about this and we are also happy with the report, on which we congratulate our rapporteur, Mrs Stihler, despite the fact that originally she opposed our amendments to differentiate between the two species. Time has proved us to be right.
Recovery plans are very delicate and serious issues, which must be approached with recourse to the greatest possible scientific knowledge and with the greatest possible support from the sector involved as well, given their significant socio-economic impact.
Without the participation of scientists and fishermen, either directly or by means of the regional advisory councils, as proposed in the report, it is not possible to make a real, credible and transparent proposal, which is not only valid for cod, but for any other species or sector involved, as in the case of hake, whose sector we expect to hear soon in our committee.
We support the consultation and we would also like to call on the European Commission to adapt the current Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural funds in the fisheries sector, so that the recovery plans are always accompanied by socio-economic measures cofinanced by the European Union in order to alleviate the negative consequences of the adoption of these recovery plans for the sector involved. This is the minimum we can ask for in order that the fishermen affected accept and comply with the plans laid down – whether they take place in Community or non-Community waters – whenever they affect European fleets, as in the recent case of the proposed recovery plan for halibut in NAFO waters. For all these cases, we must now provide for a general compensatory mechanism within the framework of the regulation I have mentioned, and we therefore call on Commissioner Fischler, for whose presence we are grateful, to make a proposal to Parliament in this regard.
– Mr President, Commissioner, Mr Stevenson, Mrs Stihler, ladies and gentlemen, I would particularly like to ask Mrs Stihler and Mr Stevenson to pass on my profound expressions of sympathy to the fishermen of the Shetland Islands and of Scotland as a whole, as well as to fishermen in all the regions of Europe, in fact, which are directly affected by this tragedy. Our knowledge and experience to date, especially off Newfoundland, is not encouraging. Moreover, we cannot exclude the possibility that we have already passed the point of no return, the point beyond which not even the most radical measures will afford sustainable cod fishing in the future.
Ladies and gentlemen, I can only say to you that while we sympathise with the victims of this disaster, we must also draw the right conclusions from it. We must ensure that our biological resources are no longer decimated on the say-so of an irrational common fisheries policy, and that this tragedy never happens again anywhere else in Europe. Actively aided and abetted by the Commission, the Council has recently opened up most of the Azores Exclusive Economic Zone, and is now threatening to allow predatory fishing methods, including bottom trawling, throughout much of that Exclusive Economic Zone. That goes against the democratic will of this Parliament, and against the opinion of the scientific community all over Europe.
By adopting this measure, the Commission has taken a step which might lead to a repeat of the tragedy we have witnessed in the North Sea, this time in those sections of the Central Atlantic Ridge that have up to now been successfully protected from depredation. We urgently need a new fisheries policy, therefore, that enshrines in Community law the conventions of international maritime law, the right to property as defined in the European Charter of Fundamental Rights, and the precautionary principle, always preached and never practised. We need a fisheries policy that does more than reel off obituaries in the aftermath of measures that neither permit nor encourage sustainable fishing.
Mr President, once again we are debating this subject against a background of depression, fear and trepidation in fishing communities, particularly around Scotland, against a background of an almost total lack of confidence in the European Union's ability to manage fisheries at all. We would not be facing so many crises if European management had been a success, would we?
Who has a vested interest in restoring stocks to sustainable levels? It is fishermen and fishing communities and only fishing communities. Why then is it continually the case that they feel that their views, their interests, and particularly their expertise, are ignored in management decision-making? Looking from Scotland it is impossible to justify or to accept the apparent inequitability of management decisions of late.
Scots are using the largest mesh sizes in all of the European Union and yet are taking the biggest catch cuts, while those using smaller meshes fare better. Once again, we have the threat of complete closure of haddock, whiting, prawn and other fisheries related to cod allegedly. Yet no mention of industrial fisheries which fish for non-human consumption being curtailed.
I am considering voting against the Stihler report, not because I am against its content which after all was substantially shaped by amendments of mine that were accepted in committee, but in protest at the likelihood that the Commission will ignore it anyway. It has after all repeatedly pointed out that there is no legal obligation upon it to consult regional advisory councils. In any case there will not be one in time for a cod recovery plan to be adopted. We all know that the Council 's output on this subject will probably ignore our views as well.
Member States are very often accused, even by the Commission, of ignoring the science in their determination to defend their national interest in the Council. I just wish that Scotland had a Member State government which would defend its national interest in the fisheries council. Last December the then UK Fisheries Minister continued a long tradition of actively voting against Scotland's interests in the Council of Ministers and the new Minister, who finally managed to get himself to Scotland this week, where 70% of the UK fisheries fleet is based, told fishing communities to get real – presumably asking them to accept that there will be more pain to come because he knows that he will do nothing to help.
The social and economic pain being felt by families in Scotland's coastal communities is very real. They know the realities of recent decisions and their effects on them. It is totally unacceptable that the UK Government has absolutely no intention, yet again, of doing anything other than increasing that pain.
– Mr President, Commissioner, I have just been to Sicily with a fisheries delegation. There, too, I was frequently asked how best to deal with the serious danger to resources and the consequent threat of fishing being closed down.
Today I believe that we politicians cannot generalise when answering questions like that. If I say no, that an endangered resource is not to be barred to fishing, I may have to reckon with the resource not lasting for long, so that only a short time now remains in which it can be used, the inevitable consequence of which is that the socio-economic situation will deteriorate. If, on the contrary, I say yes, and that the resource should be barred to fishing, this may well promote the replenishment of the stocks, but even then many jobs will be lost in the fisheries sector and in the businesses that depend on it, never to be replaced, and it may be that regions will lose expertise that will never return there.
If we want to effectively counter the threats posed to resources, especially of cod – which are indeed grave – whilst also taking into account all the consequences of our actions, I am now more than ever convinced that our primary need is for a comprehensive strategy for developing coastal regions, which means concerted action, the political will to protect resources, a checklist to be completed and processed, which shall be binding upon all. What I have called a strategy must involve all the stakeholders: biologists, researchers into marine ecosystems, and environmental campaigners just as much as politicians in the localities, in the capitals and in Brussels, and, last but not least, the fishermen and the fish processing industry. All of them have to shoulder their share of responsibility.
Just as I have called for there to be what is termed a chain of responsibility in the area of maritime accidents, so I demand that there should be one in this area too. I urge that this strategic concept now be taken further with action of this kind. All the information we have indicates that it is five minutes to midnight!
– Mr President, although they are issues which do not only affect cod, I would like to condemn the fact that several European fisheries regulations do not take account of the discrimination that Basque fishermen and fishermen from the Spanish state have been suffering since accession to the European Community.
Today it is still intended to maintain this injustice by restricting their access to the so-called Irish Box, the intention being to redefine it as a sensitive area in the Irish Sea. I agree with looking after sensitive areas, but opportunities must be equal for all.
Furthermore, for the calculation of the database which will serve as a reference for the future allocation of the permitted kilowatts per day of fishing capacity, account has not been taken of the temporary halts by our vessels in years past, voluntarily, in order to allow for the self recovery of fish species. Others did not stop, they used what they fished and now they are benefiting from it, taking account of those tonnes which they caught.
It is now time for the Europe of freedom and of the common market to legislate equitably and for there not to be first-class and second-class fishermen.
Mr President, I am sure the applause was not for the fact that I am about to speak.
Can I first of all congratulate the rapporteur on her very timely report. No doubt we will all have the usual shoot-out just before Christmas on TACs and quotas and we can see the lead into that coming along. For a long time – in fact for as long as I can remember – there has been a problem with cod stocks and we seem unable to find a solution to it because all our efforts to date have quite clearly not succeeded. We are told by the scientists that everything that has happened to date has not worked. We are told by the fishermen that the scientists have got it wrong. As I have said before in this House, we are stuck in the middle trying to find out what is right and what is wrong.
We have quite clearly not got it right to date, and I think we have to ask whether the scientists have got it right. Has what we have done to date achieved anything? I have to ask you, Commissioner, because in Box 7a in the Irish Sea, where the fishermen of Northern Ireland fish, those spawning grounds have been closed for the last four or five years to allow the new larvae to come forward. What, according to the scientists, has that achieved? Surely it should have achieved something or at least we should know if it has brought some response?
The recent ICES report will spell total disaster for the white fish industry in the United Kingdom as a whole and will certainly destroy the Northern Ireland fleet. I believe we need a more regional approach. I believe we need an input from the people at regional level and we need to look at other measures that will add to cod recovery. We have to look at what the effect will be on other species fishes.
I realise it is not easy and I realise you have a very difficult problem, Mr Fischler. Yet the common fisheries policy does not make it easier and you cannot resolve this problem unless you get the fishermen on your side, That is what you must try to do, because they are central to this, they are part of it and they are going to suffer most from it.
Mr President, I congratulate Mrs Stihler on her report which deals with the Commission proposal to regulate the recovery of cod and hake stocks. This includes the areas of TACs, managing effort through days at sea – based on stocks size consistent with the precautionary principle – and of course Chapter 4, which most importantly deals with measures to police, monitor, inspect and survey the effort management system. All stakeholders must be intimately involved in a bottom-up approach if stock recovery is to be achieved. Always presuming in the first place that the scientists have been looking for the stock in the right areas.
The whole area must be managed by the stakeholders through the regional advisory councils, if not, we will never bridge the deep divide that exists between fishermen and scientists at the moment.
The proposed action plan, the joint inspection structure and any new fisheries control agency must involve all the stakeholders in introducing a harmonised code of conduct for inspections. This must include the fishermen, national authorities and scientists, and the Figueiredo report later today will deal with that.
As for last week's Fishery Council outcome on the Irish Box. Could you Commissioner, indicate clearly, on the record, how you will ensure there will be no increase in effort in the most sensitive southeast area of what was the Irish Box. This has now been excluded as a conservation area, with a serious reduction in the Irish Box which now is only to cover the southwest area.
The ultimate goal has to be sustainable fisheries through regional management, by opening up the governance of the common fisheries policy and helping to overcome mistrust and scepticism. We urgently need integrated regional management of the Irish Sea fishery. The status quo is no longer an option. I commend the establishment of the Pan-Irish Sea Alliance and wish them every success in delivering results to their vulnerable coastal communities.
I agree that we do not need, as other colleagues have said, first- and second-class fishermen. But unfortunately, with the quota management system under the common fisheries policy, it is exactly what we have: first- and second-class fishermen. Some will have to stay with their boats tied up watching fishermen from other nationalities fish their very shores. That is the prospect facing fishermen in the south and east of Ireland at the moment.
– Mr President, first of all, I should like to compliment the rapporteur, my colleague Mrs Stihler, on her report. I also hope that her coming marathon, I think it is in New York, is just as successful as this report. The situation with cod fishing will then turn out well, too.
The problem in relation to cod stocks is well known; only our approach to the problem keeps changing. On the one hand, the ICES is now suggesting that we should stop all fishing, and, on the other, Canadian biologists maintain that there is no point, that it will not lead to the recovery of cod stocks. That means that the problem is intractable and can only be solved if genuine constructive cooperation is achieved between the Commission, the regions and the fisheries sector.
In that regard, it is extremely important that the efforts and involvement of fishermen, in particular, play a part in this. It is almost impossible to tackle this kind of problem except by giving fishermen’s producer organisations a strong position: joint management of quotas, trying together to reduce by-catches as much as possible, and also looking together at how to counter the consequences of fishing effort limitations. In that regard, it would be good if the Commission were to make a generous commitment of Structural Funds for the regions hit hard by a reduction in cod fishing. Perhaps those funds can be used to attract new employment to those regions.
I should like to express my support once more for Mrs Stihler’s approach, and I hope that the Commission will take this report extremely seriously.
– Mr President, ladies and gentlemen, I would like to congratulate the rapporteur and say that the European Commission has for several months been launching a series of very important actions for the recovery of fisheries resources that are suffering serious deterioration. Until now the plans have focussed on cod and hake resources in the north and, although there will soon be other proposals affecting other stocks, such as hake in the south, today we are talking about the re-establishment of cod stocks.
I believe, Commissioner, that there are certain elements missing from the Commission’s proposal. Firstly, the lack of instruments to confront the socio-economic impact of the plans for the recovery of fishing grounds. I would like to stress the consequences of recovery plans for coastal regions or areas dependent of fishing. Therefore, within a reasonable time period – no more than a year, naturally – the European Commission should present a report, accompanied by proposals to alleviate the social and economic repercussions of the measures adopted, on the basis of the information communicated by the Member States. Commissioner, it is not a question of failing to defend the recovery of stocks, but of defending the fishermen and their families.
This week, the ICES published its latest opinion on the situation of stocks of various species and there is little optimism to be had from it. While the Commission should monitor the various scientific opinions, it is not sufficient to automatically accept this type of proposal with serious repercussions of many kinds – social, most importantly: we must call for the presentation of compensatory measures to prevent traumatic situations in the regions dependent on fisheries, for fishermen and for their families.
Finally, I believe, and I will end here, Mr President, that the involvement of the sector must be the third essential requirement for the success of the proposals on the recovery of stocks.
. – Mr President, ladies and gentlemen, having listened very attentively to the debate, I would like to point out to Mrs Doyle that now is perhaps not the time to discuss how we intend to implement the ‘Western Waters’ Regulation. There will be other opportunities to do that.
I would like to respond to the questions raised by setting out the Commission’s position on the individual amendments.
I am unable to accept Amendment No 1 on the grounds that drastic measures are called for, not by the precautionary approach, but by the fact that cod stocks are below biologically safe levels and are therefore threatened by collapse.
I am, though, very much able to accept Amendment No 2, although I would suggest a clearer form of words indicating that the fishing effort should be constrained in proportion to the Member States’ catches.
Amendment No 4 came as a surprise to me, since, as you are aware, I have called on the Member States, not once but repeatedly, to inform us of the socio-economic impact of the recovery plan. I also asked them to notify us of any additional financial requirements they might have. The Commission has, unfortunately, received no replies to these enquiries. I have also drawn the attention of the Member States to the fact that they can reprogram the funds in the FIFG in order to support the sector. None of them have availed themselves of this facility.
Amendment No 5 is superfluous, as the Commission can, in any case, propose changes to the geographical areas in question.
Turning to Amendment No 6, I have to tell you that these technical measures can, if need be, supplement restrictions on fishing effort, but cannot replace them.
Amendment No 7 is superfluous, as, if fishing vessels are not on either List 1 or List 2, then they are not permitted to land catches of the species mentioned. The fishing effort is calculated on the basis of the list in Article 9.
Amendment No 8 will not work, as the definition of ‘days absent from port’ must correspond with that laid down in other regulations.
I do not think that Amendment No 9 is to the point, as satellite monitoring systems will be required to be installed on all vessels over 15 metres in length with effect from 2005.
Although I have to reject Amendment No 11, I would at the same time like to point out that ICES is engaged in completing its ecosystem study on the influence of industrial fishing, and we will take appropriate account of any new knowledge that emerges from it.
I can accept the first two paragraphs of Amendment No 12, but am obliged to reject the third. We cannot instruct the Member States to access any funds to cushion the socio-economic impact.
Amendment No 13 is, I think, a very good one, as there is a need for the annual review of stocks that it proposes.
I am obliged to reject Amendment No 14. No new definition of the tasks of the regional advisory councils is required as they are clearly laid down in the new Framework Regulation.
The debate is closed.
The vote will take place at 11 a.m.
We shall now proceed to the vote.
The next item is the vote.
. Mr President, as was agreed at the budget conciliation meeting of 16 July, I should like to recall that Parliament will have to publish a table for the amounts of the EU-15 and for the EU-25 for each budget line. It is my understanding that you are willing to send a letter to the Council including that table. It will not, therefore, be necessary to include the table as an integral part of the resolution.
Secondly, I have a technical correction to announce. In a number of amendments the incorrect budget line was entered due to information technology problems. This correction only enters the correct budget lines without obviously changing the content of the amendments.
(1)
I also want to propose three oral amendments. On Amendment No 797 on the civil peace corps, I would propose to add the following remarks. “This appropriation is also intended to finance a feasibility study on the establishment of a European civil peace corps going beyond humanitarian aid .”
Amendment No 649 on budget line 070308 is to be modified as follows. The following remarks should are deleted: "Part of the appropriation may be allocated to the European Academy of the Urban Environment in Berlin, with due regard for the provisions of the Financial Regulation".
Amendment No 754 on budget line 15060103 is modified as follows. The following remarks are added. "EUR 150 000 is earmarked for a grant to the European Academy of the Urban Environment in Berlin" and the figures are increased by the same amount and therefore by EUR 150 000.
. Mr President, Amendment No 709 may have to be adjusted technically to reflect the result of the vote today. This amendment aims at offsetting the cost of amendments adopted, so that Parliament remains within the self-imposed ceiling of 20% of Heading 5. A number of amendments rejected in the Committee on Budgets have been retabled and, if they are adopted, their cost will have to be offset by adjusting Amendment No 709 accordingly.
That concludes the vote on the budget.
I should like to place on record, on your behalf, our thanks to the services. Mr Dunstan and his colleagues stayed up until 3 a.m. to prepare that vote for us.
. – Mr President, if I am right in my understanding of this, it says here that we are allocating EUR 8.4 million to the political parties. It now appears from what the House has resolved that the line being marked ‘p.m.’, is a token entry. Voting on that now would go against what the plenary has already voted, and so I now ask whether that is actually the case.
. Mr President, Mr Walter is absolutely correct because, in the previous vote, we voted against the amendment to put the EUR 8.4 million in the reserve or on the line. We are therefore left with only a p.m., so we cannot retain the wording of the paragraph in its current form.
On the advice of the rapporteur, this thus seems surplus to requirements in the light of earlier votes.
. Mr President, can I just make a small point because one or two colleagues have raised a question, albeit at the very last moment, about some of the terminology. The phrase 'illegal trafficking' is used or added to ensure – or we hope to ensure – linguistic clarity and to avoid any ambiguity.
Once parts of human organs, blood and tissue are included in the report, it is necessary to ensure that any legal trade that exists in, for example, blood, sperm or human tissue, is not criminalised or penalised. There is no suggestion whatsoever that there should be any legal trade or trafficking in human organs – quite the opposite. That is the purpose of the report, and I hope it is now clear.
(2)
– Mr President, under item 8, this document states that the Western Balkans do not form part of Europe, which is quite nonsensical. I would ask the rapporteur to clarify this, as I will not, otherwise, be able to vote in favour of the report.
Do not tempt me at this hour of the day, Mr Posselt!
I should like to congratulate the rapporteur on his report and also on his masterful silence, by way of contribution.
(3)
.  Mr President, I am sorry but the fact is that technology is not always up to scratch here. I wanted to inform you, as regards Amendment No 8(2), that I propose to replace the words ‘all steps’ contained in the original text with the words ‘steps’. This would enable us to hold a joint vote.
.  Mr President, as regards paragraph 11, I propose an oral amendment intended to replace the words ‘alternative energy sources’ with the words ‘renewable energy sources’.
(4)
That concludes the votes.(5)
– Mr President, I regret that two amendments, which were very important in terms of sending a political message firstly to the textiles sector, which is very concerned about the challenges it has to face in 2005, and secondly, to industry in general, which also has great concerns in view of the entry of China into the WTO, have not been able to be adopted as a result of the lack of a qualified majority. They could have served, as I have said, as a political message to the sectors, which are very worried. I believe that all those who have voted against them have shown a lack of coherence.
At the same time, I would also like to explain that I have voted in favour of an increase in the budget in relation to the reconstruction of Iraq, although I was at the time and continue to be totally against the war, because I believe that we cannot continue to punish the Iraqi people, particularly in view of the serious insufficiencies in basic services for the population which already existed.
. The European Parliament has, in its preliminary draft budget, once again approved an item ‘3710 – Contributions to European political parties’ – stated for the record. We have voted against this measure.
For several years, our House has been itching to fund so-called ‘European’ political parties out of the public purse. This has been impossible, however, due to the lack of a legal base. The Treaty of Nice made a timely appearance on the scene and provided one (Article 191(4) TEC), but an implementing regulation is still required.
This is not easy to draft, however, because it seeks to discriminate, in a very clumsy way, between the supposedly ‘integrationist’ political parties and the others, but also between the strictly European political parties and those that, from a national base, work at European level. It thereby runs counter to Article 191(4) of the Treaty, even as amended by Nice, which gives a broad definition of those who can benefit from funding, where it refers to parties ‘at European level’ – unlike what the current wording of item 3710 would have us believe.
In order to overcome this new hurdle, the draft European Constitution makes yet another change: it subtly targets political parties ‘at’ European level (Article I(45)(4). Unfortunately for the federalists, however, this text is still a long way from being adopted.
The Danish Liberal Party’s Members of the European Parliament, Mr Busk and Mrs Riis-Jørgensen, voted against Amendment No 338 in the vote on the EU budget for 2004.
We think it is inappropriate to support tobacco production in Europe. Adoption of Amendment No 338 would, however, be nothing more than an empty gesture, since the EU would still be legally obliged to provide the aid. Instead, we believe it should be decided to remove the aid as part of an overall reform of the EU’s agricultural aid schemes.
The reinstatement of the farming line and the significant effort envisaged for rural development must both be welcomed, unlike the unacceptable reduction in appropriations requested to the detriment of the tobacco sector, which is extremely fragile in terms of employment.
In the international arena, the very serious situation in Iraq and the help to be provided for its long-suffering citizens and for its sorely tried infrastructures require some simple principles and ideas to be recalled. Foreign policy must remain under the sovereignty of nations. In the field of Union aid for the reconstruction of Iraq, the Council of Ministers, like the European Commission, has agreed to acknowledge that a sum of around EUR 200 million until the end of 2004 would provide the necessary and sufficient contribution to the reconstruction of the country, leaving food aid and emergency aid aside, in the knowledge incidentally, that Iraq’s absorption capacity, according to these institutions, is limited. Furthermore, in order to match the needs of the Iraqi people, the European Union’s contribution must be set against the background of a specific political agreement on the conditions for its implementation, with a key role being given to the United Nations.
– Mr President, ladies and gentlemen, I am very glad that the House has nevertheless not agreed to the amendment by the Group of the Party of European Socialists aiming at cutting EUR 40 million for the export of live cattle. We, too, are opposed to export subsidies for the transport of live animals for slaughter, but this indiscriminate amendment, which did not distinguish between cattle for breeding or production and animals for slaughter, was lamentably inappropriate. Whilst I am very glad that a majority could not be found to support this amendment, I would like to make it clear that such amendments are detrimental to agriculture, particularly in less-favoured areas.
. This year too we are unable to accept the broad guidelines for the Community budget.
The draft budget is all the more disturbing because it will apply, as of 1 May 2004, to a Europe of 25. This has led to a marked increase in the budget, with more than EUR 112 billion in commitment appropriations. The citizens of those Member States that contribute the most, however, such as France, will never see any of it. Instead, they will suffer as a result of the shortcomings of the CAP and of the way in which the overall allocation for structural operations has been changed.
The Chasse- Pêche- Nature- Traditions (CPNT) members of the Group for a Europe of Democracies and Diversities (EDD) believe that, instead of putting the French budget under its supervision, Europe would do better to put a brake on its own compulsive spending.
. The draft budget for 2004 confirms the trend towards reducing the size of the budget, in evidence since 1997. This draft budget is the equivalent of less than 1% of Community gross national income (GNI), despite the fact that it is the enlargement budget, with greater requirements in terms of social and economic cohesion, and despite the fact that the EU is experiencing an economic recession.
Thanks to the acceptance of Agenda 2000, the restrictive financial framework of the Copenhagen Council and the consequences of the constraints imposed by the Stability Pact, which directly affect the implementation of the budget, the budgetary procedure has become a bargain basement where inconsequential issues are debated and where the policy pursued is one of transfers, cuts and redistribution of funds. All of this reduces budgetary transparency.
We regret that the creation of a budget line of EUR 20 million for the reconstruction of Palestine has been rejected, given the deterioration in the living conditions and infrastructure of the people of Palestine.
We do, however, welcome Parliament’s approval of our proposal requesting that the Commission maintain the level of funding for East Timor, bearing in mind the ongoing need for reconstruction in that country and the international undertakings signed with it. Reparation should, therefore, be made for the unjustifiable 70% cut proposed by the Commission, which has deleted the specific budget line for East Timor.
I have, on 23 October 2003, voted in favour of the budget at the European Parliament’s first reading and in favour of Mr Mulder’s report (A5-0349/2003).
In that connection, I should like to emphasise that I am unable to support those parts of the budget concerning the Statute of Members and aid to the European political parties.
Mr President, for most of this year the College of Quaestors, with the support of the Bureau, has been trying to amend the budget to extend the health insurance scheme to former Members as long as: they have served at least two terms in the European Parliament; are aged at least 60 when they leave the European Parliament; and the costs of the scheme will be shared in the same way as for Parliament's officials except that, additionally, former Members will pay a premium equivalent to roughly five years' contributions into the scheme. This will put this category of former Members in the same position as staff with the same length of service.
In this multi-million euro budget, Miss Gill has sought to frustrate this modest and comparatively inexpensive scheme at every opportunity. Her attitude towards her ageing former colleagues has been cruel, vindictive and hypocritical. While she condemns them to a painful and sick old age she has no similar reservations regarding her own benefits.
I challenge Miss Gill to tell us whether she makes use of Parliament's private health reimbursement scheme and whether or not she benefits from Parliament's voluntary pension scheme.
Miss Gill's attitude has been and remains a disgrace. Even now I hope she will soften her attitude, but I fear I will hope in vain.
I have, on 23 October 2003, voted in favour of the budget at the European Parliament’s first reading and in favour of Mrs Gill’s report (A5-0350/2003).
In that connection, I should like to emphasise that I am unable to support those parts of the budget concerning the Statute of Members and aid to the European political parties.
I have, on 23 October 2003, voted in favour of the budget at the European Parliament’s first reading and in favour of Mrs Gill’s report (A5-0350/2003). In that connection, I have supported the European Parliament’s purchasing the buildings in Strasbourg and Luxembourg, because this would in the longer term reduce the costs in connection with the ‘dual domicile’ and so save the European taxpayers’ money in the form of taxes.
I should like to emphasise that I am still opposed to the European Parliament’s having two bases and that I am of the view that a purchase of the buildings would not affect the decision to allow the European Parliament to work and vote in the one place. That decision must be taken by the Heads of State and Government, whereupon it will, moreover, be possible for the buildings to be sold at a favourable price.
. The priorities of the Community’s criminal justice system have always been the perpetrators of crime and the handing down of punishments on the basis of the crime committed. Scant attention has been paid to the victims, who are subject to different national compensation systems which experience great difficulty in terms of coordination and enforcement in the specific case of cross-border crimes. It is important, then, to draw up minimum standards defining the terms ‘victim’ and ‘crime’, establishing which persons are eligible to benefit from compensation if the victim dies, and determining the methods and means of payment.
To my mind, the rapporteur’s belief in the central importance of guaranteeing compensation is particularly impressive. This is crucial not only in order to alleviate the harm and suffering caused, as far as possible, but also to deal with the social conflict created by the crime and facilitate the application of a properly rational criminal policy.
A society which supposedly safeguards individual rights should also make provisions for protecting its citizens at the level of the individual.
I warmly congratulate the rapporteur on this magnificent piece of work. I voted in favour.
. We have abstained from the vote on this report, as we have on the two previous reports on fisheries.
We are in favour of recovering the stocks of fish that are threatened with extinction.
For years, however, European policy has focused on solely on performance, profit and sustainable development. As a result, the major fishing companies have overexploited stocks and plundered the spawning beds. This has brought enormous profits for shipowners and processing companies, whose cost prices have continued to fall. As fish stocks have decreased at the same pace, the authorities finally got worried and decided to reduce the size of fishing fleets. It is the small-scale fishermen who have paid the price and taxpayers too, since they have subsidised the aid so that the major shipowners continue to prosper, since the only ‘sustainable development’ taking place was that of their own profits.
The measures envisaged by the European institutions or national States will consist of indecisive measures, which according to one report have been scuppered by the large shipowners with the complicity of the EU Member States, and measures whose main effect is to harm the communities that depend on fishing.
We reject any measure that, on the pretext of preserving nature, destroys the livelihoods of the small-scale fishermen who survive on what they earn.
. As the International Council for the Exploration of the Sea (ICES) has indicated since the end of 2000, North Sea cod stocks are at serious risk of collapse. This is a grave threat to the environment and to the sustainability of resources, but also to those fishermen and sectors of the fleet involved in these catches.
The December 2002 Council proposed a definitive recovery plan for these stocks, with a view to ensuring the safe recovery of the cod stocks to the precautionary stock sizes advised by scientists within a time frame of five to ten years.
There must, on the other hand, be a balance between the operations planned, and the socio-economic consequences must be borne in mind. That calls for measures to reimburse the costs incurred by those sectors of the fleets and fishing regions that depend on these catches, as well as guarantees that the parties with the greatest interest in seeing stocks recover – fishermen, in other words – play a leading role. It should also be obvious that the requisite funding must be guaranteed for these measures, while the flexibility instrument needs to be mobilised, or the financial perspective reviewed.
. I welcome the report by my colleague, Mrs Stihler, which approves and improves the Commission proposal to deal with the serious decline in cod stocks in Community waters as identified by the ICES scientific report.
The report accepts that urgent conservation measures are required but that these must be balanced with actions to protect the economic and social interests of fisherman and ancillary workers.
Any ban on cod fishing should not be turned into a general ban on white fishing. While it is important that significant numbers of cod are not caught as a by-product of other white fishing, selectivity must be applied to areas excluded from general fishing in order to allow fishermen to catch species which are not in danger.
. The Commission’s proposal that a recovery plan be drawn up for cod stocks in the North Sea and surrounding waters comes in response to data suggesting that the stocks in question are on the brink of collapse. Fishing activity would decline as a result, thereby affecting fishing communities on the east, west and north coasts of Ireland, northern Scotland and the Scottish Northern and Western Isles.
These areas are peripheral and highly vulnerable, since there is limited scope for diversifying the local economy, and access to markets is restricted. Consequently, since this report aims to balance the need to pursue its stated aims on the recovery of stocks with the socio-economic impact on the fisheries sector and the communities which depend so heavily on this industry, I could only support it.
I believe that the report’s emphasis on flexibility and local participation – particularly, as the rapporteur also suggests, that of fishermen and regional advisory councils – in the recovery of stocks is crucial in this connection.
Just as interesting is the call for a report to be drawn up on the impact of industrial fishing on cod stocks, which is still a controversial issue.
Mr President, I am concerned. We were aware of the cases of Legionnaire’s disease in Strasbourg, but we are now seeing a particularly nasty outbreak of liberalism. I am referring to the Jarzembowski report and I am astonished that the vote went in favour of the rapid liberalisation not only of freight but also of passenger transport, despite the warnings of the Commission and the Council and despite the fact that most rail companies are not ready for such changes. We would be acting without having seen the evaluation asked for by the Commission and in the knowledge that this action will have significant consequences in terms of safety, social conditions and the quality of service provided to the citizens. I believe that Parliament has today voted quite irresponsibly and that it has been dictated to by national self-interest and by forthcoming elections. We have allowed election dates to influence our votes.
– Mr President, although the Jarzembowski report is certainly a significant milestone on the way to a European rail market, I would like to say that we have, overall, a vast amount of catching-up to do in European railway policy, and wish to highlight above all the utter neglect of the lines connecting the east with the west and the west with the south-east.
It is my belief that the unification of our continent, which is currently underway, makes the rail link running from Paris via Strasbourg and southern Germany to Vienna and Budapest, as well as the route from Stuttgart to Prague, of pre-eminent importance. Our discussions of railway policy give me the feeling that it is far from clear to many of those responsible that far more is at stake than whether or not this or that area is opened up to traffic; this is really about a great transport project called ‘European Unity’. What we have achieved to date is fragmentary at best, and I wish to appeal, above all to the Council, the governments and the Member States to make substantial funds available for railway policy. I believe that this is not only of paramount economic importance, but also that the unification of Europe as a whole cannot succeed unless we at last do massive extension work on the routes between east and west. Although these connect the most important regions of Central Europe with one another, it is unfortunate that they do not link up to most of the national capitals. It is for this reason that many states that focus on their own capital – Germany, for example – regard them as far too peripheral.
. – I voted against the proposal to expand the liberalisation of rail transport in Europe. Although the effects of directive 2001/12 on access rights to the Trans-European rail freight network could not be evaluated, because it is still being transposed in the Member States, the European Commission and Mr Jarzembowski propose to speed up the complete liberalisation of rail transport. It is simplistic to claim that the fall in rail’s competitiveness is due to its failure to open up. Passenger rail transport did not need to be opened up for competitive and safe rail lines to be built. Cooperation between operators works – at least where the Thalys is concerned. What Europe lacks is an industrial policy, closer cooperation between public service operators and the development of Member States’ and the Union’s budgets for investment in the trans-European networks. Despite the improvements that have been made to it, Mr Sterckx’s report confirms what the Council of Ministers has already accepted: subordinating safety to profit. I support the Savary report on creating a European Railway Agency, whose administrative board would include representatives from employees’ organisations and which would take account of the environmental, social and safety aspects in line with the proposals tabled by Mrs Ainardi.
. The rejection of my group’s proposed amendment to this common position, which has been approved in plenary by the European Parliament, is cause for regret. Both a majority in Parliament and the Council are seeking to liberalise this sector and broaden its scope to include national rail freight networks as well, though the Members of this House are in more of a hurry.
Parliament is insisting that freight services (international and national) and international passenger services should have access to rail networks by 1 January 2006. The Council is proposing that date as the deadline for international freight services, and 1 January 2008 as the deadline for infrastructure in all the Member States to be opened up to use by all forms of rail freight services. It has made no provision for international passenger services.
The Council is calling on the Commission to present, by 1 January 2007, a report on the implementation of the directive, with special reference to the functioning of the different organisations involved; developments in the market, trends in international traffic, the activities and market share of all parties concerned; the overall impact on the transport sector; the impact on safety levels in each Member State; and working conditions in this sector in each Member State, which this Parliament is unwilling to accept.
. The second railway package, like the first, aims to create a common internal market in rail transport. Following the examples of the telecommunications, post, electricity and natural gas sectors, it is meant to help open up the networks to competition and thus reduce prices for consumers. This line of thought is fundamentally sound and should be implemented, but not in the one fell swoop that some of my fellow-MEPs envisage.
Not all railway companies are the same; that there are small ones and large ones is not attributable solely to some being more efficient than others, but also to some companies having had from the very outset a monopoly in a larger market than others. If the markets were opened up too quickly, the result would be unjustified and unfair distortion of competition to the advantage of the former monopolies in the larger Member States.
Although I advocate the opening up of the railway networks, this must be done in accordance with a timetable that makes it possible for all the parties concerned, whether enterprises or workers, to prepare themselves for the new state of affairs. Imposing an earlier deadline for opening up the railway networks for national goods traffic – 2006 rather than 2008 – is not acceptable, any more than is the introduction of a deadline for national passenger traffic, for which 2008 has been suggested.
. I agree with the proposal of the Committee on Regional Policy, Transport and Tourism, which argues, along with the rapporteur, that the opening up of the rail market should be accelerated, proposing the beginning of 2008 as the deadline for achieving the complete liberalisation of national passenger services.
I also support other draft amendments, which make a positive contribution to the recovery of the rail sector and establish a balanced relationship between the modes of freight and passenger transport, following the principles defined in the White Paper on European transport policy.
I hope, then, that this will be yet another step towards the goal of a true internal market for railways, which will, what is more, effectively reduce road traffic density on our highways, in particular the huge volume of goods transported in heavy lorries.
. When considering the rail package which was voted on today, and which I totally support, the geography of the European Union must always be borne in mind. The peripheral territories of current Member States and new ‘enlargement’ countries must not be forgotten.
Portugal must not be left out of the system of trans-European rail transport networks. The Portuguese Government is indecisive, admittedly, but the Union must not be so permissive, and must focus its attention on keeping to a timetable for overall infrastructures in the Union.
. The aim of this directive is to introduce common safety targets (CSTs) and common safety methods (CSMs). According to the Council, these should ensure that a high level of safety is maintained and can be improved, when reasonably practicable and taking into account the competitiveness of the rail transport mode. This requirement for competitiveness, in conjunction with the requirement for the internal market to function correctly, underpins the whole content of this Directive.
We voted against a good number of the amendments, therefore, since the objective of safer railways will not be achieved via the European Parliament’s proposals, since the latter only stipulate minimum standards at European level, preventing Member States from drawing up different national standards without the agreement of the others. Furthermore, the new rules must not jeopardise the free circulation of trains.
Yet again, the European Parliament has adopted an uncompromising stance, which we oppose.
. I believe that measures must be introduced to harmonise the safety regulations pertaining in the different Member States, in order to enhance the safety of the Community rail system and, indirectly, to improve international rail service provision. That is why I voted for this report.
For some time, I have argued that there is an urgent need to prioritise rail transport at the expense of road transport in all its forms, most of all long-distance transport of heavy loads of freight. The good safety record of European rail transport provides continual confirmation, at first hand, that this argument is valid. Such a policy will bring automatic relief to our overloaded highways and byways, which are plagued by accidents. Liberalising rail services will make a significant contribution to this process, although supervising and controlling the enforcement of safety rules, and especially the maintenance of infrastructure, should become the prerogative of the public authorities.
As I had occasion to say at the vote at first reading, I also support the introduction of a safety certificate for undertakings in this sector and for infrastructure managers, proper training for all staff, full access to safety information for all rail undertakings and the establishment of a single common working language for international rail transport.
. The complete finalisation of this proposal for a directive by the European Commission, with a view to accelerating the implementation of interoperability between different participants in the European rail system, is also directly linked to the creation of the European Railway Agency, dealt with in the Savary report. This fact is yet another good reason to increase the already impressive array of good arguments in favour of establishing the aforementioned European Agency, and it will lead to the attainment of a high level of technical harmonisation.
With the valuable help of that agency, it will be possible to ensure better coordination between investments in cross-border projects by different Member States, monitor the implementation of technical specifications for interoperability (TSIs), drawn up by the European Association for Railway Interoperability (AEIF), and fund the implementation of those TSIs.
It is a good indication of the general consensus reached on this issue that very few amendments – only six, and insubstantial ones at that – were tabled to the Council’s common position by the specialised parliamentary committee.
Hence my vote in favour.
. I welcome the Council’s acceptance of the European Parliament’s proposal that workers’ and users’ organisations participate in the work of the agency, especially on its Administrative Board, but these bodies must be allowed to nominate their own representatives, rather than have them appointed by the Commission.
Naturally, Parliament wants representatives of the workers’ organisations to participate in the working parties which will later draw up recommendations, and not just, as the Council suggests, in the subsequent consultation process.
Contrary to the proposal of the Commission and Parliament, the Council wants the agency’s Administrative Board to contain one representative from each Member State. Parliament supports the proposal of only six Council representatives, a position we oppose. As for the six representatives of railway undertakings, infrastructure managers, the railway industry, unions representing employees, rail freight users and rail passengers, the Council supports the Commission’s proposal that they be nominated by the Commission.
. The benefits of establishing a European Railway Agency to cooperate with the European Commission on achieving better coordination between the different actors involved in the rail system, and on setting up a permanent committee to stimulate debate by means of recommendations and opinions, are clearly illustrated by the results of the vote which took place in the Committee on Regional Policy, Transport and Tourism: forty-four votes in favour and only two abstentions. Establishing this agency is justified still more convincingly by the growing liberalisation of the sector and the coming propagation of uniform safety rules throughout all the Member States.
If disseminated properly, moreover, the agency’s activities in the fields of consultancy, proposals and observation may lead to a greater awareness of the enormous benefits of rail transport among both the Member States and the citizens of Europe.
I agree with the Committee on Transport’s view that actors in the road transport sector should be involved in the work of the agency. I disagree with this committee, however, over the composition of the agency. The committee opposes the inclusion, on the agency’s Administrative Board, of Council representatives drawn from the whole range of the Member States. Such representation is likely to be important, and should, at least, involve all countries that have large rail networks and/or are part of the trans-European networks.
The tasks described in Mr Savary’s report and partly, too, in Mr Sterckx’ report are urgent. It may nonetheless be questioned whether a new agency is needed when, instead, the tasks could be carried out by the Commission and through exchanges and consultation at meetings between representatives of the railways sector in the Member States.
In that way, one less agency would be needed and less tax revenue spent. If the railway issues were handled within the Commission, consideration of these matters could be phased out when it was no longer relevant. An agency is more difficult to close down, partly because of its symbolic value for the host country.
The Swedish Christian Democrats emphasise the need for coordination and cooperation within the European railways sector, but still question the need for a permanent agency to deal with the sector.
. I am worried by the appearance of this profitable but repulsive phenomenon, which threatens the physical integrity of individuals. It has become a privileged area of activity of organised networks that exploit the discrepancies and loopholes in the legal systems of the Member States, at the expense of the most vulnerable groups, such as children the number of abductions taking place in Brazil and Guatemala is shocking and those living in extreme poverty.
Action at European level has become even more urgent in view of enlargement, which will be upon us in 2004, since there is a potential risk of profitable trade routes opening up, particularly to and from Hungary and the Czech Republic.
What is needed is an integrated Community approach, harmonised definitions of the offences linked to the traffic in human organs and tissues, and the sanctions applicable. It is important that an element of extraterritoriality should be introduced, to prevent individuals from seeking to purchase organs illegally from outside the Union’s territory.
We must address the underlying causes of this criminality: the severe shortage of organs available for transplant, which is due in no small part to a lack of public information. Various surveys show that a large majority of citizens say they would be willing to donate their organs after death, but only a small minority formally express their consent.
We MEPs of the Communist Party of Greece voted in favour of the Evans report because it confirms the tragic situation which prevails today in the trafficking in organs and promotes measures to strengthen organ donation, which is the only hope of salvation for thousands of patients who lose the battle waiting for a transplant to be found.
However, we want to point out that the lack of funding for information campaigns designed to overcome reticence, aversion and preconceived notions is resulting in a limited number of donors and strengthening the existence of the repulsive and particularly lucrative phenomenon of trafficking in human organs. We are faced with the worst exploitation and criminality: the abduction and murder of people, mainly young people and children, for the purpose of removing and selling organs. The absolute impoverishment which people know forces them to sell their organs to shrewd intermediaries.
The disgraceful but particularly profitable 'transplant tourism' which is developing illustrates the intensity and the extent of the problem and provides clear proof of the link between this huge crime and the legal activities of big business, of the exploitation of the less developed countries and their peoples in particular.
However, when health becomes an object of trade and exploitation, when large private clinics reap huge profits from groups of patients who need a transplant, there can be no terms or conditions to the safeguarding of transparency in organ donation.
. At the crux of the proposal under debate is the idea that the human body should not be a source of profit. For that reason, I voted in favour of this Greek initiative.
I have always opposed any act whatsoever which threatens the integrity of the person, but especially when the case in point is one of easy gain at the expense of vulnerable third parties. I also welcome this initiative because I have to admit that it is easy for traffickers to operate in EU countries, due to the free circulation in place within the Community area. The rules must be very clear, and all these illegal activities must be penalised and punished.
The trade in human organs and tissues is legitimate, however, when it is destined for medical purposes, within a very tight and strictly regulated framework. I support the rapporteur’s draft amendment to the title of the framework decision, therefore, altering it to read ‘illegal trafficking in human organs, parts of organs and tissues’, because I believe that that legitimate and strictly regulated trade (in commodities such as sperm, or blood and its derivatives) is advantageous and legal.
I also believe in the benefits of the call for the Commission to create databases. One of these will be of legally available organs, and medical staff across the EU will have access to it. The other European-wide database will be of patients in need of a transplant ...
.  The traffic in human organs has increased enormously in recent years. Trafficking in human beings is organised in order to remove organs from living donors. Patients from the European Union buy organs from third-country donors, thereby profiting from their helplessness in the face of extreme poverty.
Against this background, we must welcome the proposal for a framework decision.
The donation of organs by living persons is a genuine source of abuse and often represents the exploitation of poverty. The use of living donors must only ever be considered as a last resort, when transplants from dead people are impossible. I therefore tabled an amendment to the effect that any removal of organs from persons that are not closely related, as defined by the law, should be punished. When there is no such relationship, these donations could take place only under conditions laid down by the law and once an appropriate independent body has given its authorisation. Organ donation by living donors must be extremely closely supervised and monitored in order to protect the vulnerable and to prevent the exploitation of human beings in order to obtain their organs, which is an unacceptable practice.
Once again the summit has burdened the peoples with the weight of an aggravated anti-grass roots policy. Having attempted to overcome their opposition of secondary importance to the 'Euro-constitution', they turned their attention to the economy and the further development of repression and foreign relations and they did not fail to congratulate the Pope on his 25 years in service to God.
As the leaders of the ΕU declared, economic recovery depends on speeding up structural reforms and increasing the flexibility of the labour market, in other words on even harsher conditions of employment for the workers. They also talk of 'modernising' the social protection systems and repeat that the pension systems are threatened by demographic developments, in other words by the increase in average life span. In order to invigorate the monopolies further, they have announced major new projects in transport and telecommunications networks.
Again democratic rights are in their line of fire. On the pretext of controlling borders and immigration, they are introducing 'biometric' elements into visas and passports. They are calling for close police and judicial cooperation on the pretext of terrorism.
They welcome the US-inspired decision by the UN Security Council on Iraq and have declared that they are ready to contribute to the 'stability' of that country.
The resolution urges the current Intergovernmental Conference to adopt ‘improved provisions’ for Title IV of the Convention’s draft Constitution which, for example, deals with the procedure in the event of changes to a future adopted Constitution. We wish to emphasise that such ‘improvement’ must not lead to a disappearance of the demand for ratification by all the Member States in the event of changes.
We also wish to emphasise that we are able to support the establishment of a border administration authority but that we do not wish to see any operational structure or any other form of operative cooperation.
The European Council of 16-17 October erased from its conclusions the idea of an immigration policy based upon quotas, as proposed by the Italian Presidency.
We sincerely regret this, for such a policy would have represented the first step towards controlling immigration, inasmuch as being able to count and monitor is a necessary precondition of implementing quotas.
Among the opponents, Jacques Chirac, on behalf of France, stated that, at the risk of appearing hesitant about the very idea of limiting immigration, he was, , hostile to the very principle of quotas.
Other opponents had better reasons. The Commission showed, in fact, that it intended to use the initiative to construct an integrated European policy of quotas, removing the Member States’ competence to determine the number of immigrant workers they are in a position to welcome. Moreover, it wanted to offer additional quotas to third countries that agreed to take back emigrants of theirs that had come to Europe illegally. That would have been a strange trade-off, rewarding those who would have harmed us when they have a strict duty to take back their illegal emigrants.
In these conditions, it is not surprising that a number of Member States have preferred to scupper the quota policy.
The Brussels European Council promised to be a lacklustre affair, with few hopes pinned on it.
The statements made to us by the Presidency of the Council and the European Commission confirmed the across-the-board mediocrity of a Council unequal to what was at stake, particularly in the social and employment spheres.
Regarding the IGC and the draft Constitution, it has unfortunately been confirmed that the debates, and, therefore, the possible last minute compromises, relate, and will relate, solely to the weighting of the votes in the Council and to the number of European Commissioners. We are very far from the genuine social issues and issues of citizenship that would necessitate a new constitutional framework, different from the liberal framework characterising the draft presented by Valéry Giscard d'Estaing.
Even when modified at the margins, I do not warm to the draft as it stands.
. The recent Brussels summit concentrated on economic issues. These discussions focused on the workings of the EU economy and how best to stimulate growth by increasing investment and undertaking structural reforms. If we take the right decisions now, we can ensure that the European Union economy grows and prospers in the future.
We know that the European economy has been sluggish recently. We need to be in a position to implement the full policy agenda as set out by the Lisbon process. To remain competitive, we must ensure that the benefits of new technologies are spread to all European regions.
I welcome the commitment of EU leaders to continue with a multilateral approach to trading issues.
It is important that the EU embark on the pension reform process so as to be able to cater for pension payments in the future.
I welcome the appointment of Jean Claude Trichet and wish him well in his onerous duties as head of the ECB.
In the international arena, EU leaders rightly focused on issues such as Iraq and the future role of the UN.
It is also clear that negotiations on the provisions of the new EU treaty are being somewhat fast-tracked.
Liberals, conservatives and European social democrats have tabled an unacceptable joint resolution to us on the outcome of the Brussels European Council. We are unable to share their political autism, faced with the feebleness of President Berlusconi’s conclusions. We cannot sanction the IGC’s approach to the draft Constitution, displaying contempt for Europe’s 450 million people. This mugging of democracy has to stop. A European referendum is needed urgently and, if the people opt for it, another constituent process. We cannot deny the way in which the economic and social situation of workers has deteriorated. Ten per cent of them, that is to say 15 million people, have no jobs. There needs to be a European law prohibiting stock-exchange redundancies.
We do not agree to Europe’s subcontracting the crackdown on illegal immigration to third countries. We want to see respect for human rights, beginning with the rights to asylum, freedom of movement and freedom of establishment. Finally, we condemn the attitude of the European Union at the WTO negotiations, displaying contempt for the South, small-scale farmers and the world’s wage earners. We call for a break to be made with the anti-democratic, liberal and militaristic logic of European integration through our going to discuss this necessary and different Europe at November’s European Social Forum in Paris.
– Mr President, I regret having to address something that is an internal group matter, but, on Tuesday, our group agreed with the rapporteur that this item 8 would be amended, as it is drafted in a misleading way. The fact that this was not done obliged a number of Members, including Mrs Pack and myself, to vote against this report on the grounds that its infelicitous drafting gave the impression that the Western Balkans, Belarus, the Ukraine and Moldavia were among the neighbouring regions of Europe rather than of the European Union. There is no doubt, though, that these states form part of Europe, and, self-evidently, the Western Balkans also have the prospect of accession – indeed, ever since Thessaloniki, the right of accession, too – as soon as these states fulfil the European Union’s criteria.
I therefore object to the way in which this form of words puts the Western Balkans on the same level as West Africa and the Southern Caucasus. That is quite nonsensical. I do assume, however, that the expression ‘Western Balkans’ does not mean Croatia, as this House, on the basis of an amendment that I jointly got introduced into another report by Mr Brok, decided as long ago as 9 April this year that it regards Croatia as a candidate for accession in 2007.
The report is good in many respects. For example, it is important to point out that a security strategy for the EU is being prepared within the framework of the UN system. The importance of international law is emphasised in quite a few places. It is made clear that, in order to be able to combat the new threats and security risks faced by Europe, there must be political strategies for combating poverty and for climate protection, the protection of human rights and the promotion of democracy and the rule of law.
At the same time, there are things in the report that we cannot accept. We wish to retain the principle of unanimous decision-making in foreign and security policy, and we flatly reject a common defence of the territory of Europe. Moreover, we do not want to see an increase in military resources or the Community’s being given its own defence budget. We are not, therefore, able to vote in favour of the report.
I voted against the Brok report, aimed at transforming the CFSP into a unified supranational policy with scant regard for what is really happening in the Member States.
As I was saying in my previous speech when my microphone was cut off by the President of the sitting, because I had exceeded my speaking time by ten seconds, when Mr Brok was able to exceed his time by as much as he liked, the ‘European Foreign Minister’, who, according to the draft Convention, would implement this policy, would, moreover, combine the competences of the Commission, the High Representative and the Presidency of the Council of Ministers. He would therefore combine very different responsibilities, leading to a formidable mix of styles.
In his introductory speech to the IGC on 4 October 2003, the President of the European Parliament, who manifestly feared encroachment by the new President of the European Council, called for ‘confusion over the respective roles’ of the Commission and the Council to be avoided. The fact that the Vice-President of the Commission, responsible for external relations, chairs the Council of Foreign Ministers does not, however, apparently raise objections on anyone’s part.
We request that the Foreign ‘Minister’ should not chair the corresponding Council and that, on the contrary, he should have clearly demarcated responsibilities.
This report is supposed to justify putting in place a common foreign policy and military force in Europe, the claim being that this will guarantee European security.
The only recent wars in which one or more European countries have been involved – those in Iraq, Afghanistan and Côte-d’Ivoire – have all been bandit wars against countries that it would be ridiculous to claim threatened European security. Whether the European powers conducted them together or separately, these wars were not at all intended to defend the EU’s population but to protect the interests of its propertied classes.
Moreover, the report may decline the word ‘multilateralism’ in every European language, but it remains no less the case that these are the mutterings of small imperialist powers to whom the main power, the United States, leaves no other choice but to fall into line behind Washington or take refuge in impotent sulking.
The near break-up of the European Union in connection with the war in Iraq is no accident. It shows to what point the European Union is a motley collection of states with conflicting interests in a great many areas.
We reject the ‘basic choices’ described by this report and to be implemented not in the interests of the people but in opposition to those interests.
. This report is the result of a broad consensus between the political forces of the right and the social democrats on developing the common foreign and security policy and militarising the European Union.
Among the many points justifying our outright rejection of this report, I would like to highlight the following. They come as no surprise:
- the report ‘welcomes’ the ‘European security strategy’ presented at the Thessaloniki European Council. This strategy overtly sanctions the doctrine of military intervention, in accordance, furthermore, with the new strategic role of NATO;
- the report talks of militarising the EU in the interests of so-called ‘transatlantic relations’, seeking a ‘partnership’ between the EU and the USA so as to dominate and divide up the world;
- it ‘welcomes the fact that strengthening military capabilities’ has been enshrined as an objective of the so-called ‘European Constitution’, and that a European armaments agency has been set up as a central plank in the process of militarising the EU.
It also attempts to restrict the sovereignty of each Member State in the field of foreign policy, referring to every Member State’s supposed ‘Constitutional commitment’ to refrain from adopting a national position before the EU has had the opportunity to establish a European position.
For the rest, this report imitates the USA’s positions on most of the issues which currently dominate the world stage.
. As I explained in yesterday's debate, British Labour Euro MPs want to see a strong common foreign and security policy. This need is highlighted by the success of this week's common mission to Iran, and is underlined by the desperate need for Europe to maintain pressure through the quartet dealing with the Middle East Peace Process. However, we must caution against further changes to the proposed EU constitution; changes which in our view will not realistically help to achieve our aims. European Governments will not accept the community method or qualified majority voting for CFSP, nor a Foreign Minister based wholly within the Commission. Introducing an EU defence solidarity clause or establishing separate planning and management headquarters risks unnecessary duplication with NATO. Governments of militarily neutral EU countries will reject such demands, above and beyond others. We strongly support a defence agency, but its focus should be on building military capability across the Member States, not on the procurement of equipment for a separate EU defence force, which has not even been proposed. The issue overall is one of political will, not simply institutional arrangements, and that's where this Parliament – and this report – can make its biggest impact.
The MEPs of the Communist Party of Greece are voting against the Brok report on the main aspects and basic choices of CFSP, because it supports all the imperialist interventionist/aggressive choices of the European Union for independent action or complementary action in close collaboration with NATO and the USA in the name of the European Parliament.
It welcomes the proposal by the 'Convention' to include these choices in the 'European Constitution'.
It supports the well-known dangerous militaristic memorandum from Mr Solana, who appeared at the summit in Halkidiki in June, adopting the three strategic objectives proposed, such as preventive strikes ('using conflict prevention to react to any anticipated crisis before it erupts').
It promotes as a priority the ambition to accept joint responsibility with the USA 'for peace, stability, democracy, tolerance and sustainable development in the world'. However, knowing the world-domination theories of the US, it is clear that the aim of the ΕU is not all this, but to share out the booty and subjugate the peoples.
The complaints formulated by Parliament about its being sidelined are merely the fig leaf to conceal the militaristic orientation of the report.
Consequently, the immediate and dynamic mobilisation of the peoples against these choices is needed in order to block the invaders' path.
The report that has been presented concerning a common European security policy is supposed to advocate a transparent policy, based upon multilateralism and a global approach to security that is not purely military. In practice, it states, however, that this policy of the European Union ‘will depend ultimately on … its military capabilities, and on a readiness … to deploy them’. In addition, it considers a strengthening of the relations between the EU and NATO to be ‘an important feature leading to the development of a European approach to security’. Finally, it ‘[w]elcomes the measures taken by the EU in the international fight against terrorism’. The proposed multilateralism remains, therefore, a facade. The old imperialist vision of a civilising mission on the part of Europe, shared with the United States and including military options, has just been readjusted.
Our own vision is the opposite. War must definitely be rejected as a means of resolving conflicts. Priority must be given to the social, rather than military, budgets. Moreover, we refuse to accept that, in the name of a highly selective fight against terrorism, which leaves state terrorism to one side, every freedom should be attacked. It is therefore up to our peoples to impose a different collective security policy in which the exploited of both north and south stand shoulder to shoulder in combating war and poverty. We have voted against this report.
.  The rapporteur, Mr Brok, levels the accusation that the Council’s report on foreign policy in 2002 is just a book-keeping exercise listing action, without opinions on objectives, priorities or the meeting of costs. In his report, he takes the opportunity to himself express what the Council omits to say. When talking about influence over neighbouring regions, he makes no distinction between possible future EU Member States in the former Yugoslavia and the former Soviet Union on the one hand, and desired spheres of influence in West Africa and the Middle East on the other. The EU’s capacity for action would be benefited by the abolition of the principle of unanimity of the Member States and by increased power for the future European Foreign Minister. A powerful, united European superstate is a major contributor to the United Nations, which must be radically reformed, partly for the sake of European interests. From 2004, a European intervention force should have a 5000-man force permanently available for rescue and humanitarian operations, which, by 2009, should be ready to fight in wars elsewhere in Europe according to the Kosovo model. A united front with the USA is desirable. I thank Mr Brok for his clarity. Since his model differs substantially from my beliefs, I shall be voting against this report, although I do agree with him on one point. Omission to combat the human rights violations in Chechnya on the part of the EU will result in the formation of a new seed-bed for widespread terrorism.
The monotony of these annual reports is equalled only by their limitless optimism. At a time when, in relation to the conflict in Iraq, Europe has shown itself incapable of choosing between, on the one hand, the uncompromising submission to the imperatives of US foreign policy desired by the representatives of the ‘young Europe’ and, on the other hand, the policy of independence initiated by the representatives of the ‘old Europe’, how, indeed, can we accept the invitation of this report and dare to produce an assessment of the CFSP in 2002 that is positive overall?
Let me be perfectly clear: even if I consider that it is sometimes applied in a questionable way, I do not by any means condemn US foreign policy, or at least the basics of it. What I deplore, on the other hand, is the blindness of the European federalists who, rather than draw lessons from the crisis, stubbornly persist in going down a blind alley by hoping to seize upon the Iraqi precedent as an ‘opportunity and a challenge finally to establish Europe as a foreign-policy performer of substance’.
Such failure to understand the workings of high politics and such a denial of geopolitical realities are signs of new and serious disillusion to come.
As with most reports considering the gamut of views on a given issue – EU foreign policy, in this case – we have found that some of the conclusions reached here deserve our support, while we cannot agree with others. That, of course, is in the nature of compromise texts.
We agree with conclusions such as those on transatlantic cooperation, which appear in several paragraphs, or those on the need for clear definitions of priorities and threats, with a view to averting possible crises.
As for our disagreements, I would highlight the foreign policy instruments proposed for the Union, including the European Foreign Minister, enhanced cooperation in defence policy and qualified majority voting in common foreign and security policy. I maintain a reserved and cautious stance on these issues, not least because they are under discussion in the Intergovernmental Conference.
Since I wish neither to distance myself from the positions with which I agree nor to support those I oppose, abstention was my only option.
. Some of the rapporteur’s important proposals regarding the future common foreign and security policy (CFSP) deserve my unwavering support, in particular the substantial strengthening of transatlantic relations and the need for ever-greater participation by the European Union as a whole on the world stage. I also agree with the statement that there is a need for common definitions by European Union Member States of certain questions relating to security and defence, such as threats, interests and strategic objectives.
I would distance myself, however, from the spectre of a CFSP seeking to operate under a qualified majority system, under a Super-Minister for Foreign Affairs, under a Directory, even if that spectre is masked by enhanced cooperation. I disagree with a system under which national sovereignty is disregarded and Member States’ right to independence and self-determination called into question. These and other proposals, remember, are among the range of basic options currently under discussion in the Intergovernmental Conference.
For these reasons, I abstained.
Among the now adopted items I have voted against are the following:
Paragraph 20 calls ‘at least in relation to decisions on proposals by the European Foreign Minister, for majority voting’. Paragraph 26 states ‘that the joint costs of ESDP operations, including those of a military nature, must be financed through the Community budget’.
Paragraph 28 calls for a European defence budget and paragraph 46 for a ‘homeland defence’ for Europe.
Swedish Christian Democrats wish to strengthen EU foreign policy cooperation, without its leading to each Member State relinquishing its own right of military decision-making or being forced to cofinance military activity it cannot support. The right of veto must remain for defence cooperation, together with the principle that EU military cooperation should not be developed alongside the North Atlantic Pact but within the fold of NATO cooperation.
. I welcome the initiative of tabling a motion for a resolution of the United Nations General Assembly, currently sitting in New York, requesting that a universal moratorium on the death penalty be adopted.
This initiative will contribute to the future abolition of the death penalty in every country in the world. Thousands of men and women share this aspiration, while the number of countries that have abolished the death penalty from their legal systems is rising all the time.
The abolition of the death penalty is an important step forward for civilisation, one that must be extended to every country. Just as crucial is doing away with the policy of double standards so often pursued by the US Administration.
The Menéndez del Valle report on the paths to peace in the Middle East rightly supports the Road Map of April 2003, which should lead to the existence of two neighbouring states, Israel and Palestine – democratic, sovereign, viable and living in peace within safe and recognised borders. It even adds good proposals, such as the proposal to declare Jerusalem part of the ‘cultural and religious heritage of mankind’, the dual capital of Israel and of the future Palestinian state, with an international statute respecting all the religions (paragraph 53).
To my great regret, I had, however, to abstain from voting on this report, for, once more, it tends to put everything on the same level: the Palestinian terrorist attacks and the Israeli military responses. It even congratulates the Palestinian Authority for having stuck to the ‘Road Map’, even though Yasser Arafat is supporting the terrorist organisations behind the scenes.
Finally, this report condemns the ‘Security Wall’ built by Israel when, in point of fact, this wall should constitute a necessary separation in the process of the Palestinian state’s emergence. Certainly, there is room for discussing the route to be taken by the wall, but that is a detail to be negotiated should the need arise, and not a questioning of the principle.
A future of ‘peace and dignity’ in the Middle East requires the two peoples, Israeli and Palestinian, to be able to coexist, enjoying the same rights, in particular that of possessing an independent state each. It is that possibility that has been closed off for decades by the State of Israel, which conducts a policy of oppression towards the Palestinian people.
In the course of the last few years, this policy has taken the form of state terrorism, as despicable as the individual terrorism it has engendered on the Palestinian side, but using very different methods.
Halting Israeli state terrorism in order to stop individual terrorism and abandoning the policy of creating settlements are the prerequisites of any peace process which, as well as conferring democratic rights, will have to guarantee the working classes the opportunity of escaping from poverty.
Not only the United States, but also Europe have means of putting pressure on the Israeli leaders who have a vital need for economic, political and military support from the major powers. If they wished to do so, the latter could oblige Israel to abandon its policy of oppression and despoilment.
We have voted in favour of the amendments concerning the Geneva Agreement, not specifically because of their contents but out of solidarity with those – Israelis and Palestinians together – who are fighting to bring about an end to a situation that is disastrous for both peoples.
. The problems of the Middle East are never far from our political sight, and nor should they be.
The bottom line is simply this. We have a roadmap for peace in the Middle East and we must all work together to implement it in its entirety.
That is not going to be easy by any means, in particular when one considers the levels of violence that we have all witnessed in the Middle East in recent times.
The Israeli Government has failed to meet its obligations to dismantle settlement outposts and freeze settlement activity.
The Palestinians have been unable to fulfil many of their commitments on the crucial issue of security.
I have spoken before of the need for imaginative gestures from both sides in this conflict.
The European Union does have an important political role to play in re-starting the peace process in the Middle East; it could certainly be seen to play a role as an honest broker in the region.
I would continue to urge the Italian Presidency of the Council to use every diplomatic means available to get the Middle East peace process back on track.
. The European Parliament’s motion for a resolution attempts to find an even balance between the suggestions and criticisms aimed at the parties to the Israeli-Palestinian conflict. This objective, however, is not wholly realised. Indeed, some of the main criticisms aimed at the state of Israel are out of place in the economy of the text, since the actions which gave rise to them are not mentioned and the corresponding interventions are ‘justified’. I might mention, by way of an example, the condemnation of Israel following its attack on terrorist bases in Syria, with no direct reference made to the terrorist act which preceded it.
The criticism of Israel’s construction of a dividing wall is also poorly supported in historical terms. The Israeli authorities consider that wall to be nothing more than a ‘security fence’.
For all these reasons, I did not vote with the majority of the Group of the Party of European Socialists, opting instead to abstain.
. President, this is a serious and balanced report which is a credit to our rapporteur, Mr. Menéndez del Valle. As the European Parliament must always do, it rejects violence on all sides, as the only way of supporting the Road Map for peace in the Middle East. British Labour Euro MPs give our wholehearted support to this process, and to Parliament's vote today.
We abstained on two technical points only. Yes, we believe both sides must honour the association agreements with ourselves in the European Union, but we do not believe the threat of quick suspension of those agreements is a constructive step at this stage. Equally, although we do not rule out a United Nations peacekeeping force at some future point, we believe it is unrealistic to call for one at this point, which would clearly not obtain agreement within the region itself.
This does not detract from an important piece of political work, and the European Parliament can be proud of the contribution we are making today to support peace, justice and security for Israel and the Palestine.
The MEPs of the Communist Party of Greece will not be voting for the report because it maintains that the 'Road Map' is the ultimate and only solution for de-escalation in the Middle East. However, Israel, emboldened by the undivided support of the USA and the collusion of the ΕU, is violating every agreement, is stepping up the criminal policy of genocide against the Palestinian people, is continuing to colonise Palestinian territories and erect the Fascist-inspired wall to divide Palestine and turn it into a ghetto. If the erection of this wall is ultimately completed, it will annex 58% of the land on the West Bank, trapping 600 000 Palestinians and the most fertile land. In other words, it will objectively destroy every possibility of founding an independent Palestinian state.
This ambition on the part of Israel is absolutely in keeping with plans of US imperialism in the Middle East, of which Israel is the long arm. On the pretext of the anti-terrorism campaign, the EU is also signing up to support for Israel, despite any intra-imperialist antagonisms. The report being debated, despite any good proposals by the rapporteur, who is trying to appear 'objective', basically sits squarely on the fence. In an endeavour to appease the invader, it objectively emboldens it.
We absolutely stand by the Palestinian people fighting for an independent state and, at the same time, by the forces of Israel opposing Sharon's criminal policy, understanding that, without a Palestinian state, there can be no Israeli state.
.  Ten years ago, the whole world expected that it would be possible to solve the conflict between Israel and Palestine peacefully in the short term. Instead of disputing each other’s right to exist and forcing neighbouring peoples to emigrate, they would live peacefully side by side from then on, without humiliation, obstacles or fear. Then, however, the extremes on both sides saw another chance to sow the seeds of hatred. Fear of the other’s violence is leading people to choose the path of violence. The majority of the inhabitants of Israel does accept a Palestinian State, but, back home, gives the power of government to an opponent of that State, because it sees in him its best chance of protection against Palestinian violence. In Palestine, groups such as Hamas and Islamic Jihad have grown powerful because people think that, in any case, agreement can never be reached with the occupying power, which is seizing ever more land for settlements and the construction of a wall. It seems that relations between Israel and Palestine will be forever hopeless as a result. On 12 November, the moderate powers from both countries are due to come together in Geneva to present a negotiated final solution for a just peace. Fortunately, this report moves in that very direction, but it is important that a comfortable majority in the European Parliament emphatically supports the peace plan today by adopting Amendment No 11.
. For some time now, this Parliament has been exercised by the desire to speed the end of the Middle East conflict. It might be said that this House is unanimous in its desire for a ‘firm and final peace agreement’ ensuring that Jews, Moslems and Christians can live together.
It is unfortunate that the constructive dialogue motivated by this common goal has given way to a sectarianism more commonly found elsewhere. The result has been a string of monologues, one after another, that contribute little to solving this problem effectively.
It is important to remain strictly impartial and objective on this issue, resisting the temptation to approach it bombastically.
It gives me cause for deep regret that this issue should still be a hostage to factionalism and radical pamphleteering which, on top of everything else, damages the credibility of the European Parliament and leads to its resolutions being held in contempt.
Comparing the actions of a democratic sovereign state in defence of its citizens to terrorism constitutes an inexcusable inversion of the principles which should guide an independent evaluation of the causes and effects of this conflict, in the certainty that peace for both nations will have to be attained not by seeking to apportion blame but via the road of justice, stability and honour.
Through the votes on individual paragraphs, I was able to help improve the overall balance of the text.
I abstained from voting in the final vote.
We European Christian Democrats in the Group of the European People’s Party (Christian Democrats) and European Democrats voted against the proposal (now adopted by 191 votes in favour, 179 votes against and 39 abstentions) in paragraph 66, concerning ‘an international mandate in Palestine, including an international force on the ground’. This would have undone progress over quite a few decades.
Paragraph 18 is unclear inasmuch as acts of terrorism committed by Palestinian suicide bombers are not kept separate from actions on the part of the Israeli army.
Recital G describes the Middle East Quartet’s peace plan as ‘an unparalleled opportunity for the West to restore its credibility in the eyes of Arab and Islamic public opinion’. That is to miss the point. The peace plan has no aim other than to bring about peace and reconciliation between Israelis and Palestinians.
Entrepreneurship is being promoted as the new ideal of the EU, which will resolve the problems of economic stagnation, unemployment and so on. Thus, an effort is being made, among other things, to shift the responsibility for growth from the social to the personal level. Unemployment, for example, is being interpreted as a lack of entrepreneurship on the part of the unemployed rather than as a constituent element of capitalism.
Both the Commission text and the report by parliamentary Committee on Industry, External Trade, Research and Energy are hymns to this new ideal. The Commission proposes three pillars for action: bringing down the barriers to business development, balancing risks and rewards and promoting a society that values entrepreneurship. In other words, it is proposing full unaccountability for companies, cheap money and guarantees that investments will bring in excessive profits and a propaganda campaign at all levels (education, mass media and so on) in order to persuade even the inexperienced that they must worship entrepreneurship or, at the very least, entrepreneurs. The report follows in the same direction.
Of course we are not surprised that the capitalist EU deifies entrepreneurship. However, our ideals and our principles do not allow us to accept such an approach. We distinguish between personal action and collective action and between the profit-making capitalist enterprise and one that operates for the benefit of society as a whole. That is why the MEPs of the Communist Party of Greece voted against the reports.
It is understandable why Parliament and the Commission should look into the problems encountered by small enterprises in Europe, particularly the craft trades. The documents with which we are here concerned take us, however, into a virtual world or ideological construction glorifying the market. In this way, the Green Paper on Entrepreneurship and this report, which comments upon it, presuppose that ‘entrepreneurs are the driving force of the social market economy’. Wage earners, obviously viewed as the force of inertia, will be most appreciative. Moreover, the Green Paper conceals nothing of the Commission’s ill opinion of the ‘bottlenecks affecting the flexibility of [the] labour market’. The Langen report also asks for initiatives to be taken to ‘put an end to old-fashioned attitudes which insist on attributing guilt to entrepreneurial activity and demonising business profit’. Yet, in ‘real life’, it is in fact large companies’ attempts to maximise their profits that crush small subcontractors. Such companies require the lowest prices and the highest rates of work from them, with repercussions for salaries and the conditions of work of wage earners now without secure employment. The documents proposed have nothing to say about this, but repeat the tired refrain about the need to reduce social charges. We have therefore voted against this biased report of limited scope.
. I congratulate Mr Langen on the European Parliament’s excellent own-initiative report on entrepreneurship, innovation and SMEs, which I support, especially as regards the need to encourage entrepreneurship in the European Union.
I would also like to emphasise the fact that structural change in the economy, based on knowledge-based activities in the services sector, will create new business opportunities. The Union and the Member States, therefore, must redouble their efforts to encourage entrepreneurship and initiative in that sector, paying particular attention to encouraging potential entrepreneurs in disadvantaged areas, especially ultraperipheral areas.
Even though I do not agree with everything in the Commission’s Green Paper or in the parliamentary report – I particularly regret that more attention was not given to the issue of small- and medium-sized enterprises – I am very pleased that the EU is resolutely engaged with the problems surrounding the entrepreneurial spirit, and I hope that the Member States will follow this example.
At a time when Europe is on the brink of recession, everyone needs fully to understand that the route to recovery for our over-administered economies is inevitably via the promotion of free enterprise and private initiative.
In this perspective, it really is necessary to change the attitudes both of our citizens, who too often have a negative image of enterprise creation, and above all of the authorities who, for ideological reasons, balk at creating the conditions for a genuine ‘entrepreneurial revolution’ by refusing to reduce the administrative burden and tax pressure upon companies.
It is a matter of urgency to return to those who desire them the means and the freedom to create wealth, together with a taste for doing so.
. This Green Paper is an important contribution by the European Commission to the promotion of growth, employment and entrepreneurship. Indeed, the European Union can truly become ‘the most dynamic and competitive economic area in the world’ only if economic actors within it, and SMEs in particular, become dynamic themselves, take an interest and participate. To that end, it is important to remove the obstacles lurking in every sector of enterprise policy, create a genuinely favourable environment in areas such as taxation, the workplace and ethics, and mount an energetic, swift and effective attack on problems of a structural nature, such as the aversion to risk and pessimism about setting up in business of young people in some Member States. I agree entirely with the rapporteur that simply devising new promotional campaigns is not enough to solve this kind of problem. What is needed here is a return to a belief in the forces of the social market economy in order to create incentives for potential entrepreneurs to assume entrepreneurial risk and responsibility.
Entrepreneurship, which, it is hoped, will be a source of jobs, growth, competitiveness, the realisation of individual potential and the development of society as a whole, will stem above all from the ‘favourable environment’ which Community and national institutions are able to create through their actions. I feel that that is clear in …
We Swedish Social Democrats agree with large parts of the report but wish to point out our attitude towards a common tax policy.
We support the idea of minimum levels for certain taxes, for example corporate income tax and tax on capital, because it would facilitate the implementation of a policy on the internal market. By means of a partly common tax policy, we could, for example, make environmentally damaging activities more expensive. We wish, however, to emphasise that we are opposed to the harmonisation of income tax. In the future too, it should be the national parliaments that legislate on income taxes.
The Commission’s proposal came at the right time: on the eve of enlargement, people are worried about the possible consequences of a 25-nation Europe for their lives, starting with their employment.
While European policies more often than not sing the praises of SMEs and of flexibility at the same time as sometimes adopting measures such as the software patent that make the lives of SMEs impossible, I welcome an initiative that acknowledges the continued status of our industries as major economic and social players.
I also welcome the work of the rapporteur who, in choosing to place her document in the context both of the three pillars of sustainable development and of the conclusions of the Lisbon and Gothenburg European Summits, emphasises the importance of an industrial policy that is social and environmental. The Right has attempted to remove these emphases, fortunately without success. The profound changes that are to come in the industrial fabric are so many opportunities to reduce the environmental impact of certain activities.
Unfortunately, the document continued to contain a paragraph – which the Group of the Greens/European Free Alliance voted against, because it viewed fuel cells and hydrogen as alternative energy sources – which called both for investment in nanotechnologies, with no legal framework and no idea of the health and environmental consequences (one has only to think of the consequences of GMOs) and for investment in the security and defence industry. Apart from this paragraph, the Greens will support this report.
In Europe, tens of millions of workers are wholly or partially unemployed. According to the rapporteur, however, everything is, apparently, more or less for the best, given that it stimulates ‘competitiveness’.
The East European ‘social dumping’ to which she refers means in reality a collapse in the living standards of workers and, concomitant with this, mass marketing over here and the excess profits of the Western companies present in Eastern Europe. That is because large Western capitalist groups have bought up the companies of Central Europe. Others have ‘delocalised’ their production to Central Europe, and they sometimes subsequently transfer it to still poorer countries, sowing devastation behind them.
Would the textile industry disappear from Western Europe? The French clothing industry has lost 134 000 jobs since 1986. Its shareholders have lost nothing, however. According to the industry bosses, this ‘modernisation of the production apparatus’, a total of 65% fewer employees, has not affected their turnover.
A ban on redundancies, backed by the threat of requisitioning companies that make profits, would be the only industrial policy to protect workers. Many companies that lay off workers in order to operate elsewhere still make profits. Their accumulated profits should be used to maintain salaries even if it means dividing the work between everyone.
. Having always been a campaigner for an industrial Europe and, therefore, for a European industrial policy, I have supported Mrs Zrihen’s excellent work and followed it with interest.
I should, of course, have preferred us to have gone much further regarding the measures to be implemented (including in the constitutional framework), as well as where the environmental issues, not forgetting the social and human dimensions, were concerned.
The political and economic power relations in Europe and in Parliament have, of course, limited our achievements.
For all that, the pace is to Mrs Zrihen’s credit, and, because it is a move in the right direction, I have supported her report.
This report has at least one positive aspect inasmuch as it suggests that there still exists a European industrial policy. It has to be noted that there are many people, beginning with the employees of European companies hit by the economic crisis, who doubt Europe’s willingness to preserve its industrial fabric.
Certainly, European industry does in fact need to focus on its assets, including a highly qualified labour force, large capacity in terms of technology and research and a mastery of ‘clean’ production processes.
Is it, however, enough to say that? So far, there has been no end of analyses, but nothing practical has emerged.
What is more serious is the fact that, encased as it is in the straitjacket of a Stability Pact that, in calculating the public debt, draws no distinction between productive investment and non-productive expenditure, and subject as it is, when it comes to state aid think of the Alstom affair and to concentrations between companies, to control by the Commission that is as rigorous as it is abstract, our companies manifestly do not have the means to compete effectively with US industry which, for its part, benefits from permanent government support.
More than reports, European industries and entrepreneurs need clear political will. This report does not respond to this urgent need.
. I voted in favour of this important report. In the wake of the communication by the European Commission, it has put on today’s agenda and, once again, on the European agenda, the decisive question of future industrial policy in Europe, particularly in the context of the current enlargement process.
The changes are currently being rung on the Union’s industrial policy, which is confronted at present with the consequences of the introduction of the euro and of enlargement. A new approach must indeed be found to industrial policy, hinging on the following priorities: sustaining efforts in the field of education, training and skills, reducing tax obstacles, increasing investment in research and innovation, assuring the quality of infrastructure (transport, communications and energy), facilitating the financing of businesses and social dialogue, making the procedures for starting up businesses more flexible, and so on. It will only be possible to achieve the objectives laid down in the Lisbon strategy and move towards harmonisation in an enlarged Europe, based on current Union labour standards, if these different considerations are respected.
Lastly, it is indeed crucial to enhance, encourage and assist the entrepreneurial side of industry, always seeking economic effectiveness at the same time as social and human effectiveness.
The Committee on Industry, External Trade, Research and Energy has drawn up a balanced report, and I therefore voted in favour of it.
The report is a step towards achieving the highly placed objective in the Lisbon strategy of making the EU the world’s most competitive and dynamic knowledge-based economy, with sustainable economic growth and more and better job opportunities. In a situation in which many of the EU’s Member States are wrestling with major economic concerns, especially Germany and France which are not complying with the requirements of the Euro Stability Pact, this objective feels like a distant one. It is therefore to be welcomed that a start has been made on debating the place of industrial issues in relation to this objective. In spite of everything, industry is the backbone of the European economy.
The report also demands that the national tax systems be harmonised because, as it states, they ‘adversely affect the single market’. We Swedish Christian Democrats object to this wording because decisions about tax policy are a national matter. This led to my voting against paragraph 1d.
At a time when the leaders of the ΕU, at the recent summit in Brussels, are expressing their support for the 'democratically elected government of Bolivia' and are calling on the people to refrain from acts of violence, Sanchez de Lozada has submitted his resignation as president of the country and gone to Miami to seek refuge with his friends.
The popular uprising in Bolivia, which claimed dozens of victims as a result of the violent bloody repression, was an outburst by the repressed: the workers, the farmers and the natives. It was a claim on their part for a place under the sun, their decision to defend the natural wealth of their country from plundering by foreign monopolies and the neo-colonialism of the USA. Once again the people are distinguishing themselves as the protagonist of history. Once again it is being proven that the adversary, however strong he may appear, is not invincible.
Although the EP resolution contains a number of correct appraisals, it takes a rather neutral position towards the popular uprising. That is why we MEPs of the Communist Party of Greece abstained from the vote. At the same time, we express our solidarity with the people of Bolivia and the whole of Latin America and our steadfast conviction that the recent victory will not be the last.
The resolution claims to support the democratic regime in Bolivia when, in its own preamble, it states that, in this country – the poorest in South America – small-scale farmers, workers and the unemployed are largely excluded from political life and that, moreover, this ostensible democratic regime has just massacred the poor who were demonstrating against the then President of the Republic.
For us, the only democracy that has existed for some days in Bolivia is the direct democracy exercised by the people, a democracy that has shown that, in spite of the army and in spite of repression, the people are able to get rid of a President of the Republic not wanted by the majority.
Bolivia is an example, not because of its regime but because of the reaction of its people.
. I roundly condemn the wave of brutal repression unleashed by the Bolivian army on the orders of the country’s former president, Gonzalo Sánchez de Lozada, which has left dozens dead and hundreds injured.
The struggle of the Bolivian people has evolved over the last few months, growing into a popular uprising whose central demand is a guarantee that Bolivia and its people will retain sovereignty over the country’s energy resources. That struggle brought about the resignation of President Sánchez de Lozada.
It is crucial that the perspectives and opportunities opened up by this important victory for the Bolivian people should enable their most profound and legitimate aspirations to be realised. Particularly important is that the country should have full control over its natural resources, especially energy resources. This should be achieved principally through nationalisation of those resources and an end to foreign interference, above all by the United States.
It is also essential to move towards an end to the neoliberal capitalist policies which have caused the poverty and difficulties suffered by a huge majority of the population. They must be replaced by policies which do the reverse, responding effectively to the needs of the workers and people of Bolivia and improving their living conditions.
That concludes the explanations of vote.
(6)
The next item is the report (A5-0331/2003) by Mrs Figueiredo, on behalf of the Committee on Fisheries, on the Commission communication ‘Towards uniform and effective implementation of the common fisheries policy’ [COM(2003) 130 – 2003/2104(INI)].
– Mr President, Commissioners, ladies and gentlemen, we in the Committee on Fisheries have studied and debated the Commission’s proposals for an action plan to be implemented from 2003 to 2005, aimed at ensuring that access to and exploitation of fish stocks are monitored at all stages of the fisheries chain on the basis of a regime combining clear rules with a single monitoring procedure, which should apply both at the catch stage and to the transport and marketing of fisheries products. Such a regime should yield results which are properly comparable, whatever the operator’s nationality and whichever national inspection service is responsible.
There is a general consensus in the European Parliament and the fisheries sector on the need to improve coordination of inspection and surveillance activities at Community level, rationalising resources and setting priorities, especially in areas where greater cooperation between Member States is necessary, namely in international areas governed by regional organisations to which the EU is a contracting party.
Pressing ahead with those measures aimed at harmonising processes and objectives is also seen as desirable, based on the experience acquired over the years by the various Member States, notably in crossborder cooperation, always bearing in mind the role of national authorities in the monitoring and evaluation of inspection and surveillance activities in dialogue with the sector and the national authorities, while not losing sight of objective regional differences or undermining the specific role of individual Member States.
As we emphasise several times in the report, effective implementation of the common fisheries policy depends, first and foremost, on fishermen’s acceptance of and compliance with the rules governing fisheries, which will increase if fishermen’s organisations are enabled to participate in the decision-making process at all levels. We believe this to be a particularly important point.
It is just as important, however, to take measures to achieve a more effective use of national inspection and surveillance resources in selected fisheries or population units. These measures need to be examined and debated by all the interested parties, including fishermen’s organisations, producers, vessel owners and national authorities.
We would draw attention, however, to the high costs of using new technology, which is important in this area and in improving inspection and vigilance measures. As such use of new technology may require very substantial investment, however, sufficient funding must be provided in the Community budget, and support must be given to Member States needing it.
As for the Commission’s intention of tabling a proposal to create a Joint Inspection Structure, based principally on a Community Fisheries Control Agency, with a view to ensuring coordination of national inspection and surveillance resources, we insist that the Commission must, in coordination with the Member States, undertake a feasibility study, on as broad a basis as possible, with regard to establishing an organisational structure for Community inspection and surveillance. This study should, above all, include a comparative cost-benefit analysis and consideration of better use of national means and the practical implications in terms of material, financial and human resources.
We also call on the Commission to explore models for cooperation at Community level in the field of monitoring and implementation that could offer an alternative to the proposal to create the aforementioned joint agency or structure, and which might well cost less. We insist on the need for such a study, therefore, before any subsequent decisions are taken. Mr President, ladies and gentlemen, I would like to conclude by thanking all those who worked together to produce this report.
. Mr President, the Commission wishes firstly to thank Mrs Figueiredo for her excellent report and for the support she has shown for the communication we have presented to you.
Following the reform of the common fisheries policy, the Member States and the Commission must now make every effort to ensure that the rules in force are correctly applied. In order to achieve this common objective, I believe that we are all in complete agreement that we need to step up cooperation in the area of monitoring. From this point of view, the Commission communication defines a strategy for cooperation and coordination between the Member States and at EU level, focusing on both short-term and medium-term goals. What we have drawn up is an action plan that seeks to establish a coherent strategy to ensure that the inspection and monitoring activities of the Member States – which are first and foremost their responsibility – are more effective, and to this end we propose three major areas of action.
The first of these is the definition of inspection priorities for the most threatened stocks. This approach will then have to be extended to other activities, such as those involving the fishing of highly migratory species in the Mediterranean or the landing of vessels engaged in illegal fishing activities.
The second major area of action is the adoption of specific and transparent monitoring programmes that are tailored to the characteristics of the fisheries activities in question. We recommend that all the national authorities concerned should help to draw up programmes to cover inspection and monitoring at sea and, of course, the control of landings and marketing.
The third area is the improvement of cooperation to ensure that the monitoring and application of the rules are uniform and more effective. Experience shows that selective or voluntary cooperation is insufficient, particularly as regards access to information, operational cooperation and follow-up of irregularities and infringements. We agree with the industry that the inspection procedures should be harmonised.
Voluntary cooperation is therefore no longer enough, and in our view an organisational structure at Community level is now necessary. That is the reason for this feasibility study in which we hope to involve the Member States and interested parties – beginning, of course, with fishermen and their various communities, as mentioned by Mrs Figueiredo – the aim being to establish a joint inspection structure through a Community Fisheries Control Agency. This feasibility study will have in mind an agency responsible for the organisation and deployment of all of the means of inspection and monitoring according to the priorities to be established at Community level. In conclusion, the dialogue on this communication does not pose any problems and we thank Mrs Figueiredo again for her comments and her support.
– Mr President, Commissioner, and the few honourable Members who are present, I am going to be very brief and I would like to begin by congratulating our rapporteur, Mrs Figueiredo, on her report.
The uniform application of the CFP in all the Member States is an important challenge, undoubtedly, and we must therefore also congratulate the European Commission on its proposal. There can be no sound fisheries policy without real and effective control in which the fisheries sector itself also participates.
New technologies allow for better and greater control, and they must be used to improve compliance with the common fisheries policy. This control must not relate exclusively to fishing itself, but it must also, and this is very important, be extended to the other phases of the process, in other words, to the chain of marketing, transport, sales and so forth, also including controls in catering establishments. We therefore all agree that more homogeneity, more rationality, more resources and more budget are required.
I will dedicate the rest of the time available to me to a few brief comments on the report by Mrs McKenna since, although our group had requested a joint debate on these reports, this has not been the case.
I congratulate the rapporteur and I am pleased that, both in the annual report by the Commission and in the report by Parliament, it is stressed that just four Member States have complied 100% with the requirements for the corresponding boxes in all segments of the fleet. These States are: Finland, Denmark, Spain and Portugal. In other words, there are 11 States which are not complying with them, and that is the most important thing in my view, together with the clear fact – and allow me to point this out as a Spanish person – that Spain is one of them. In this way I hope to counter, and I would like to make this clear, certain attempts to slander and discredit the Spanish fisheries sector. Spain, however, is one of only four States, I repeat, which comply with the fleet-reduction plans, and I believe it is necessary to stress this here, in the presence of other States and therefore of other representatives of other Member States which are non-compliant.
– Mr President, the communication we are debating in favour of a uniform and effective application of the common fisheries policy is thought-provoking and leads us to consider issues which go beyond the CFP itself. The objective pursued – the coherent application of the common fisheries policy – should be extended to all Community policies and, furthermore, to European Union policies and Member States’ policies.
We call for coherence, not contradiction, between the various Community policies and also between the various aspects of the CFP. We must direct all actions of the common fisheries policy towards a common objective, that of sustainable fishing, which is the only way to make fishing a lasting activity. But the Union’s other policies, such as industrial policy or environmental policy, must also contribute to the preservation of resources.
The Community institutions have become, as a result of the principle of subsidiarity, a form of legislative machinery which depends for its execution on the Member States, which means that this uniform and effective implementation depends on the goodwill of those States. By the same token, infringements and compliance or non-compliance also depend on them.
Violations of Community legislation are increasing, and this is undermining it and making it less and less effective. At the same time, calls for the renationalisation or regionalisation of Community policies such as the CFP are also increasing. Nevertheless, I would like to remind you that the draft European Constitution lays down four exclusive competences for the Union and that one of them is precisely the management of fisheries sources.
The parliamentary Group of the Party of European Socialists is therefore pleased that the Commission is proposing the creation of a common inspection structure. We have called for this common structure in numerous resolutions, such as the one adopted in relation to the Green Paper on the reform of the CFP. The Commission, therefore, has the support of Parliament.
In Spain, the Count of Romanones, who was a minister during the era of the Restoration, at the beginning of the twentieth century, said: ‘laws are for Parliament, but leave the regulations to me’. Well, the objective of sustainable fishing will not be achieved on the basis of laws or on the basis of regulations, which are necessary but insufficient. It is essential to involve, on the one hand, the Member States and, on the other, all the agents who participate in the sector, in the broadest sense, including marketing, so that we can achieve this objective. Moreover, action cannot be restricted to the Community framework – as we see in every meeting of the Committee on Fisheries – since the causes of many of the problems facing our fishing arise at international level, and it is at that level that solutions can be found. Cooperation between the various administrations is therefore essential if we want the CFP to be successful. Furthermore, the regional and local administrations, which often, as in the case of marketing, are responsible for applying Community rules, must also feel that they are participating in decision-making.
– Mr President, we have in front of us a good report, and I should also like to underline that. It is extremely important that we have uniform rules and uniform monitoring procedures. That is very important if we are to have fair competition in Europe.
I also think that it is important that the monitoring be organised at international level as far as possible, so that north, south, east and west all have the same feeling about the completion of the monitoring. I should like to emphasise that there are a great many plans, that we all want structural change, but I should like to add that the financing of this must be temporary. We must not give a permanent allowance for the implementation of these structural changes.
I should also like to say another thing about the practical implementation in the future. I think that changes are necessary, and they can only be achieved if the fishermen’s organisations are willing to cooperate. There are sufficient individual examples of this in the European Union, but there is too little structure.
I should also like to make another plea for something that the North Sea Commission Fisheries Partnership has already introduced, namely letting biologists sail on fishing vessels. This means that they no longer miss the boat, since they are following in their own little boat. We must ensure that ecology and economy want to share the same future; changes can also be made much more effectively if that desire is there. I should like to draw attention to this system, therefore, and also make a renewed call for new, improved methods: that is to say, research into acoustic methods for distinguishing species of fish, and a review of the situation regarding by-catches – as it is incredibly important that we form a picture of not only the main catch, but also the by-catch. It is important, therefore, that we are also able to record that picture by landing the catch and, at landing, recording everything that comes out. This is how to make a real contribution to the future of the fisheries.
In addition, by way of conclusion, I should like to make one more small remark: it would also be useful if the rights were transferable in future.
Mr President, Commissioner, ladies and gentlemen, fisheries are a sensitive area, like conflicts of any kind: it is an area that is fortified by its traditions, but where freebooters and pirates of all kinds disturb the peace. We therefore congratulate the rapporteur on the clarity and courage of her report.
Secret and illegal activities, poaching and clandestine trade jeopardise the entire activity of professional fishermen. This activity will only be politically and socially objective and economically profitable if the controls are effective, fair, clear, transparent and identical in all of the EU Member States.
However, today they are notoriously inadequate. To strengthen them, they must be streamlined and modernised. We need to develop controls on satellite positioning and improve logbooks, and each state must establish substantial and adequate human and material resources. States are responsible for controls, as you pointed out; they must continue to be responsible for them, but they must improve and strengthen them. The European Union must coordinate them and the Commission’s specialised fisheries departments must assess the impact of this improvement. If the impact of these controls continues to be insufficient, and only if this is the case, perhaps we will have to consider the possibility of a joint inspection structure, which would be supported in particular by a Community Fisheries Control Agency.
– Mr President, I can say that my group and I hold Mrs Figueiredo’s report in very high regard.
Our common fisheries policy is only as strong as its weakest link. This means that monitoring is particularly important, because it is only by means of effective quota management that we shall be able to conduct a successful common fisheries policy in the future, too. For that reason, I have tabled a number of amendments, also on behalf of my group, which the Committee on Fisheries and the rapporteur have taken over; for this I thank them.
Differences in the Member States’ monitoring methods must be eliminated. For that reason, we strongly advocate a Community office to monitor the enforcement of the CFP. That policy would also benefit from being firmly rooted in society and from confidence on the part of the sector itself. Consequently, we have campaigned for the possibility of setting up transnational producer organisations. Enabling cross-border coordination gives a system of sustainable fishing a broader basis. The efforts of fishermen are indispensable in this regard.
On that point, I should also like to call once more for particular attention to the shrimp sector. For years, this sector had a system of sustainable fishing, which earned the praise of many. However, a national competition authorityin the Netherlands intervened, and this was brought to an abrupt end. On behalf of my group, I should like to make an emphatic plea, including to the Commission, that Commissioner Fischler make a commitment to permitting these producer organisations. This is incorporated into an amendment which I have tabled, and the Committee on Fisheries has approved.
Too much and too often, the efforts of other Commissioners seem to frustrate Commissioner Fischler in that regard. I am referring in particular to Commissioners Monti and Bolkestein, whose portfolios include competition policy. An excessively liberal approach on the part of one section of the Commission must not frustrate the social position of fishermen and the environmental situation in the North Sea. In that sense, too, I am very happy with this report. The Commission would do well to realise that the efforts of fisheries’ producer organisations, in particular – including across borders – will be indispensable to a genuinely rigorous approach to the fisheries issue in the future.
Mr President, I would like to start by thanking Mrs Figueiredo for her very good report and for her constant hard work within the committee.
The proper control and monitoring of the common fisheries policy and the even-handed implementation of the rules is, of course, the only way to return a semblance of credit to this much discredited common policy. However, I have to say that any new control system will require the cooperation of the sector, of the fishermen themselves.
The fishermen are rapidly losing any respect they ever may have had for this discredited policy. For example, take what happened last week. The same week as the ICES published its most recent report, calling for the complete closure of the cod fishery around Britain and Ireland, the Council of Ministers tore open the Irish Box and tore open the economic exclusion zone around the Azores and Madeira, allowing a virtual free-for-all in some of the most sensitive spawning and nursery grounds in European waters.
This was a decision based on political pressure; it owed nothing to conservation and everything to politics. It is decisions like this that have brought the whole CFP into disrepute. How can our fishermen believe that their endless hardship is in the name of conservation, when they see decisions like this being taken which fly in the face of common sense?
It is also time that the Commission tackled the disgrace of the two million tonnes of good healthy fish that are discarded dead back into the sea every year in the name of conservation. The public will no longer tolerate this needless waste which has become emblematic of the failed CFP.
I am grateful to Mrs Figueiredo for trying to breathe life back into the corpse of this discredited policy, but I fear it may be too late for resuscitation.
. Mr President, I think that the comments we have just heard confirm both the quality of Mrs Figueiredo’s work and the full agreement and convergence of the views of the Commission and Parliament on this subject.
I have one reservation with regard to the last comments by Mr Stevenson as I do not agree with his analysis of the state of the common fisheries policy, but he will no doubt understand that the Commission’s assessment is not completely akin to his own.
As regards the issue of shrimps, raised by Mr Maat, we will certainly take note of this issue and there is no doubt that Mr Fischler will talk to his colleagues about it and, if necessary, to Mr Monti.
Thank you, Commissioner.
The debate is closed.
The vote will take place after the debate on points under Rule 50 of our Rules of Procedure.
The next item is the report (A5-0332/2003) by Mrs McKenna, on behalf of the Committee on Fisheries, on the annual report from the Commission to the Council and the European Parliament on the results of the multi-annual guidance programmes for the fishing fleets at the end of 2001 and on the report from the Commission to the Council and the European Parliament on the intermediate results of the multi-annual guidance programmes for the fishing fleets at 30 June 2002 [COM(2002)446 – COM(2002)483 – 2002/2262(INI)].
. The Commission would like to begin by thanking Mrs McKenna for her report and for the work that has been carried out on this topic.
In general, Mrs McKenna, we agree with your analysis of the guidance programmes for fleet capacity, known as MAGPs in our jargon, and MAGP IV in this case. You also know that we applied the lessons from this to the reform of the common fisheries policy in order to make up for the shortcomings you highlight, which had become evident to all.
We agree, too, with your recommendation that the export of fishing vessels to third countries should no longer be financed: as you are aware, we suggested this in our reform proposal. The Council postponed the application of this a little further than we would have liked, but the main thing is that from 2004 exports of fishing vessels with public aid will no longer be authorised.
However, we do not share your judgement regarding the new fleet management tools, which were determined as part of the reform of the common fisheries policy: you seem to believe that these new tools will not bring a reduction in the overcapacity of the Community fleet.
I would like to comment briefly on the two main advances of this new management policy. The first is the system for the entry and exit of fishing vessels – which is an innovation that neither the industry nor the Member States were too happy to accept – and this system will be combined with the ban on replacing fishing capacities that have been withdrawn with public, national or Community financing. That will result in a gradual reduction of our fleet.
The second measure involves the systems to limit catches. This is obviously an essential component of the plans for the recovery of fish stocks and by limiting catches we will strengthen the efforts to reduce overcapacity. Our analysis is therefore very much in line with your own and is based on the weaknesses of the past. We believe that the measures adopted during the recent reform of the fisheries policy will allow us to respond, to a large extent, to the concerns you have expressed in your report.
. – Mr President, this report deals with the Commission's review of the multi-annual guidance programmes. Technically it covers the period up to 30 June 2002, but since Parliament is not going to do a report on the final situation as at 31 December, I will make some comments on the situation up to that date.
This was the fourth generation multi-annual guidance programme, a series of programmes dating back to 1983. They tried to exert some control over the size and distribution of EU fleets. They have lasted for 20 years altogether. Considering that their objective was to achieve a balance on a sustainable basis between resources and their exploitation, and in the light of the advice coming from ICES over the past few days, it can be safely concluded that they have been a resounding failure.
To its credit, the Commission has proposed a far more comprehensive and important cut in fleet capacity than the Council was ever able to accept. For example, the agreed objectives for the Member States' combined fleets were so modest that the Community fleet as a whole was already smaller than the overall objectives, even before the MAGP IV entered into force. Some fleets required no reductions at all. Yet at the end of the programme in December 2002 only five of the 13 countries had met the objectives for all the different fleet segments.
Spain, often criticised this House, was one of them. Clearly the Member States did not have their heart in the exercise. Now the MAGPs themselves are being scrapped. While we recognise that they were ineffective and cumbersome to administer, at least they had the goal of reducing fleet capacity. What has been put in place in the so-called reform does not even do that. Each Member State has been allocated a certain capacity for fishing vessels in tonnage and kilowatts, but there is no requirement for that capacity to be reduced.
As the Commissioner himself said, only if public money is used is there any requirement to reduce capacity. As fish stocks are decreasing in abundance faster than the fishing fleets chasing them, the future does not look bright for either the fish or the coastal communities and the people depending on the fishing industry for a living. This is going to cause a major socio-economic crisis. It is looming on the horizon. As Mr Stevenson has said, they are going to suffer endless hardship. But that is going to be the case if we do not realise what the problem is and how to address it.
As Mr Lamy is Commissioner for trade, he may be interested in knowing how the EU engages in free trade with fishing vessels. During the period 1998 to 2001, at least 746 vessels were exported to third countries. The number could be many times greater but since most of the vessels had left the fleet, the Commission has no idea what happened to them. They were simply decommissioned.
Of those 746 vessels, at least 38 were directly exported to known flag of convenience countries. There are even examples of shipowners being funded by the FIFG to export to flag of convenience countries. Even Mr Lamy would have to admit that it is difficult to have a more liberalised trade than that!
Another problem with the management of the MAGPs by the Commission relates to the waters beyond the European Union. A couple of years ago, the Commission allowed a rather large vessel, the to join the Irish fleet, with the consequence that another vessel, the , was exported to a flag of convenience country, Panama. This was supposedly because the fish of Mauritania are or were plentiful. Earlier this year the Commission did a similar favour for the Dutch. This time they allowed the equivalent of three ' into the Dutch register to fish the same fish off Mauritania. But the Commission's own scientific advice says that there should be no increase in fishing effort there, so I cannot see how this can be justified.
There is a major problem with rewarding the law-breakers. In the case of the that vessel was illegal. What did the Commission do? It helped make it legal. It has made an illegal situation legal. It has done the same with the Dutch. It has now legalised an illegal situation.
It sends out a clear signal to anyone else who wants to do this: basically break the law, ignore it, and the Commission will help you at the end of the day. That is the wrong signal to send out. It is clear that the Commission bends over backwards to accommodate shipowners of these huge supertrawlers. These are not the little coastal communities that will be affected, these are the huge business ventures.
I am appalled at Commissioner Byrne who also bent over backwards to help the owner of the , the world's biggest pelagic trawler, to get that fishing licence. I believe it was a breach of his duty as a Commissioner to act in the interests of an individual businessman from his own country. That should also be investigated. I would like to know how many more Commissioners are bending over backwards to facilitate specific business interests against the interests of the Community as a whole.
– Mr President, first of all, I should like to congratulate the rapporteur on the end report which is on the table, and which has also been well amended. I should like to make a somewhat political remark: she belongs to a group that regularly calls for civil disobedience in a great number of spheres, but I notice that she is now very law-abiding. As soon as an entrepreneur does something wrong – something that is not quite compatible with the rules – a punishment must be imposed immediately. I think that that is a good discussion in itself: it is possible to discuss even with the European left on which issues we should or should not follow the government. I digress.
I agree with the rapporteur that it is right that the multi-annual guidance programmes be laid to rest. Four generations of MAGPs have failed to produce anything; this is not the way to approach the common fisheries policy. Indeed, I have opposed this approach ever since I joined Parliament, and I am pleased that the Commission recognises that, and also the rapporteur.
In addition, we must not stand still. It is clear that there is an excess in capacity, and something must be done about it. There are more means than just reducing the size of a fleet, however. By this I mean the use of ‘days at sea’: we can limit the number of days spent at sea. In addition, quotas can be better monitored by means of the joint management of these by producer organisations. There are a good few possibilities, and, indeed, I wish to ask in this regard that the Commission maximise the use of the existing possibilities in its policy before resorting to further new ones.
At the same time, however, I should like to pledge my support for the Commission’s policy in this matter, as it is important that we establish a better grip on fleet size, possibly even with regard to going over from smaller to larger vessels in our fleets. With larger vessels it is often possible to put out to sea on more days, and sometimes that does not result in greater tonnage, but does lead to more actual fishing. In this regard, that very instrument – days at sea – coupled with a reduction in the capacity of fleets, could indeed be a very effective instrument for achieving a very productive approach, and also sustainable fishing.
Once again, our group can endorse the general thrust of this report, including after the amendments, and I await the Commissioner’s response with interest.
Mr President, again the comments we have just heard confirm my analysis of the history of these people and the need, which I believe was correctly recognised in the fisheries reform last year, to move to other systems. That is what we have done with, in my view, a desire that was clearly expressed by the Commission and the Member States, which, after many discussions, finally agreed to this new direction.
As regards Mrs McKenna’s comment regarding the additional authorisation granted to the Netherlands for 2003, I would respond that the Commission did indeed accept an increase in their pelagic segments, subject to the condition, however, that they respect the commitments we have all made in this non-Atlantic zone, with a view to ensuring that the quotas laid down are not exceeded. It is only under this condition that the authorisation to which she refers was accepted.
Thank you, Commissioner.
The debate is closed.
The vote will take place after the debate on points under Rule 50 of our Rules of Procedure.
.  MAGPs are essential to achieving the level of resources needed to ensure that fishing can be a sustainable activity with a future within the European Union and any infringement of their provisions must be punished.
We call on the Commission to demand full compliance with MAGPs by all Member States. Condoning anything less would amount to rewarding those who infringe Community legislation. We fail to understand how the behaviour of certain Fisheries Ministers continues to be tolerated. I refer to those Fisheries Ministers who agree to provisions in Council but then fail to comply with them or refuse to make data on compliance available.
Fisheries resources, the Community’s fisheries sector and the regions that depend on fishing would all be better off if the CFP pursued a long-term socio-economic approach that was not full of contradictions. There is no point in awarding subsidies for ships to be built only then to pay to have them scrapped. It would make more sense to allow them to be exported to third countries, in the context of cooperation between the Community fisheries sector and those of developing countries. The Group of the Party of European Socialists is committed to a long-term policy that combines adapting the fleet to resources with maintaining a sustainable level of fishing. We want a future both for fish and for fishermen.
The next item is the oral question (O-0065/2003 – B5-0280/2003) by Mr Jové Peres, on behalf of the Committee on Agriculture and Rural Development, to the Commission, on the reform of the CMOs in tobacco, cotton and olive oil.
Mr President, I think it is important to point out first that the Commission metes out different treatment to the various sectors dealt with in its communication. Three options are provided for sugar, but only one for olive oil, tobacco and cotton.
These three crops are cultivated in the same geographical area. They also have in common that they are labour-intensive and dependent on other associated economic activities. Furthermore, many of the holdings on which tobacco and cotton are cultivated cover only a small area.
Consequently, the impact on the cultivation of these three crops is likely to be significant. Serious consequences can be anticipated regarding the area under cultivation, the number of holdings, employment and economic activity in producer areas.
In the case of cotton, the Commission has already recognised the danger of the crop ceasing to be grown altogether. It has therefore proposed partial decoupling of aid. The circumstances surrounding olive oil and tobacco are similar, yet no such proposal has been made for these crops.
I would be interested to know what alternatives the Commission is contemplating for the area concerned should cultivation be reduced or cease altogether. I am particularly anxious about tobacco-producing areas. Doing away with tobacco growing seems to be part of some hidden agenda. I would also be interested to know from the Commission what it envisages the impact on tobacco imports will be, and whether it is of the opinion that consumption will decrease when the crop is no longer grown.
The Commission’s communication also raises a number of major legal difficulties. In the case of oil, Council Regulation (EC) 1638/98 amending the common organisation of the market in fats and oils provided that: ‘no aid may be paid to olive growers in respect of additional olive trees or the relevant areas planted after 1 May 1998’
Nonetheless, the Commission’s communication suggests that all aid to olive oil would be calculated on the basis of aid received in the period 2000-2002. It should be borne in mind that an olive grove only starts to come into production five years after it is planted. It only comes into full production ten years after it is planted. According to the proposal in the Commission’s communication, olive trees planted between 1990 and 1 May 1998 would be entitled to aid, but the implication is that such aid would be less than the aid awarded to trees in other groves. This raises serious doubts as to whether the guidelines outlined by the Commission are compatible with the principle of legal certainty.
Similarly, the 1998 Council Regulation provided for guaranteed national quantities. Exceeding these quantities would incur penalties, and entitlement to aid would be reduced. Furthermore, aid to olive trees planted between 1988 and 1 May 1998 would also be reduced if the approach outlined in the Commission’s communication were adopted. In this case too, there could potentially be a conflict with the principles of legal certainly and equal treatment of workers. Commissioner, I would be interested to learn the Commission’s views on this subject. I wonder if it is aware of the danger of one of the affected producers challenging the regulation in the Court of Justice and rendering it ineffective.
The common market organisation for cotton is based on Protocol 4 annexed to the Act of Accession of Greece. It therefore has the force of a treaty. Paragraph 2 provides for the establishment of a Community regime with a view to maintaining the production of cotton in those regions of the Community where it represents a significant part of the agricultural economy. The aim was to enable producers to have a fair income and to stabilise the market, so as to improve structures as far as supply and demand are concerned. Paragraph 2.1 provided for the establishment of a Community regime aimed principally at maintaining cotton production in those areas of the Community where it is important for the agricultural economy. In addition, paragraph 3 provides for the granting of aid to production under the regime envisaged.
The aid outlined by the Commission will not make it possible to maintain production in parts of the Union where the whole social situation is very finely balanced. Furthermore, the consequences of decoupling aid run counter to those sections of the Act of Accession of Greece I quoted earlier. They also run counter to what was agreed in 1979, ratified in 1986, and enshrined in texts that are a primary source of Community legislation. Commissioner, I do wonder whether the Commission, as guardian of the Treaties, really does believe that its proposals comply with those Treaties.
In conclusion, Mr President, I should like to voice my astonishment at the fact that the European Parliament has not seen fit to express its opinion on the Commission’s communication by means of a resolution. If the Commission forwards a communication to the European Parliament, the latter should at the very least produce a response to the contents. Furthermore, this is an unprecedented decision. To date, the European Parliament had always responded with a report or a resolution to communications prior to reform of the CMOs.
. Mr President, as Mr Jové Peres as has just said, we have placed on the table a new stage in the process of the reform of our agricultural policy concerning cotton, olive oil and tobacco, with a view to bringing these areas into line with the general system, which is now that of the common agricultural policy, with the same objectives: no longer supporting production but supporting producers’ incomes by transferring a significant proportion of the current expenditure on production to a single farm payment scheme.
As has just been said, it is true that the cotton, olive oil and tobacco sectors have very specific characteristics and that their production is concentrated in regions which, in general, are less developed. That is why the Commission has taken account of the economic, social and environmental effects of total decoupling in these sectors.
As regards cotton, we calculated the proportion to be transferred to the new single decoupled payment, which totals 60%, with a view to allowing cotton production to continue, whilst enabling producers to achieve margins similar to those of competing crops. However, in order to reduce the negative effects on the environment, we are also proposing maximum area limits, which are in fact below the areas planted during the reference period for the allocation of the new area payment. We must therefore expect a decrease in cotton production and we are aware that this reform will require adjustments on the part of the sector. That is why we have also proposed that it should be accompanied by rural development measures. Thus, there will be an impact, and that impact will have to be accompanied by rural development measures.
With regard to olive oil, at present we are also seeking to achieve better market orientation and greater stability of farmers’ incomes on the one hand and the preservation of olive groves where they offer a clear social and environmental advantage on the other hand. We have therefore proposed that the Member States should retain 40% of their current aid for payments linked to production in order to finance, in the form of national envelopes, aid for the preservation of olive grove that offer these advantages. This aid is intended to cover the costs of maintaining the olive trees, independent of any support for production or harvests. Because we are aware of the diversity of regional situations, we feel that the Member States should have the capacity to establish the levels of the payments so that they can adapt the amount of aid according to the local situation in order to ensure that it reaches the areas where it is most needed.
Finally, as regards tobacco, our proposals are also based on an extended impact assessment. We analysed all of the direct and indirect implications of the current market organisation, from the point of view of production and from the point of view of the impact of various options on agricultural incomes and on employment in the different regions where tobacco is produced. We consulted producers, we consulted local representatives in producing regions during a forum which brought together all of the interested parties, and we reached the conclusion that the reorientation of tobacco production was essential. We must not forget that even now the revenue of many farms does not cover the variable production costs.
Our study also shows that this reorientation of production may, of course, have a negative impact on employment in the sectors at both ends that are linked to the tobacco economy, even though we do not have any precise assessment of the global and local impact. There is no doubt that tobacco production is important for the economy of certain regions today and there is no doubt that its disappearance will have consequences from that point of view, which we hope to limit. Therefore, unlike the proposals for cotton and olive oil, we have adopted a specific approach which first and foremost involves entirely decoupling small farms – those where production is below 3.5 tonnes – in order to ensure immediately that these small structures continue to receive the full income support they currently receive.
As far as restructuring is concerned, we are proposing additional financing, by transferring a proportion of the funds currently used for direct aid for production to a restructuring envelope, which would bolster the existing rural development funds of producing regions, thus helping them to support diversification.
This form of redeployment, which involves using existing money to benefit restructuring, forms part of the Commission’s proposals, on the understanding that it would be up to producers and those involved in the regions concerned to lay down the most apt measures from among the array of “rural development” measures available.
Consequently, our proposals in these three sectors take account both of the general rules, which we hope are now those of the common agricultural policy, and specific characteristics. These three sectors differ a great deal from the other major crops, they differ a great deal from each other, and our proposals seek to reflect this diversity, whilst remaining faithful to our general principles.
Mr President, in this debate I shall focus exclusively on the alarm raised by the Commission amongst European tobacco growers further to its hare-brained proposal for reform of the sector. One might well wonder if it really is so difficult to understand the President of the Council of Agriculture Ministers. I refer to Mr Alemanno, the Italian Minister. He spoke eloquently about the social importance of retaining this crop, notably in Spain, Greece and Italy.
Tobacco imports into the European Union are bound to increase. The President of the Agriculture Council has argued along these lines. The Spanish Agriculture Minister is of the same opinion. So too are the authorities in my constituency, Extremadura. It is one of the regions set to suffer most if this body blow to rural society is actually delivered.
I would point out yet again that the move could have devastating consequences for the region. Some 20 000 families would be affected. Loss of income would be of the order of EUR 200 million. I must also state that no alternative use of the land has yet been identified, other than leaving it uncultivated.
Allow me to make some summary comments. The Commissioner has endeavoured to demonstrate that the Commission undertook thorough research. It should therefore be in a position to provide figures for the drop in tobacco consumption in the Union following reform. It should also be able to provide information on the tariffs to be imposed in order to restrict imports of tobacco into the Union.
I trust the Commission took careful note of events in the House this morning during the vote on the budget. Parliament rejected Amendments Nos 723 and 338. The amendments would have resulted in drastic reductions of tobacco premiums. Once again, Parliament has demonstrated its understanding of the social damage a cut in premiums would inflict on so many rural European families. I must reiterate that there is nothing else they can grow.
I know the Commissioner for Agriculture has feelings. I would like to hope he has taken this political message on board.
Mr President, Commissioner, the Commission has presented a communication on reform of the sugar, tobacco and cotton sectors. I am bound make an initial observation. It is that yet again this debate has been characterised by blatant discrimination against traditional Mediterranean crops as regards reform of their production. Mr Jove Peres highlighted this earlier.
Concerning the sugar sector, there is a document outlining a number of options. It is due to be discussed and worked on in the Committee on Agriculture and Rural Development. A decision will then be taken in plenary. By contrast, the only chance of debating the implications of the communication for the other three Mediterranean crops will be following an oral question today. This will not even lead to a resolution in plenary.
There does not appear to be any justification for such differences in formal procedures. Furthermore, discrimination and variable treatment are evident in the substance, not just in the formalities. Changes are in train within the common agricultural policy. Price support mechanisms are being phased out and replaced with others designed to support income. The Commission itself is on record as stating that this concludes the 1992 decoupling. Transitional periods of between 15 and 17 years are therefore involved.
Nonetheless, immediate changes are demanded in these three sectors. This means that for cotton, olive oil and tobacco, there is to be a sudden change from aid linked directly to production to totally decoupled aid. There can be no justification for failure to provide an opportunity for us to discuss a suitable transitional period with the Commission.
The employment generated in the sectors in question is of crucial importance. I refer not only to the jobs linked to cultivation of the crops, but also to jobs dependent on the processing industry, jobs in the service industries and in general to the wealth created in rural areas. Loss of production and winding up production in these sectors will have dramatic economic consequences. The result will be large-scale rural exodus.
I therefore urge the Commission to be flexible. There must be an opportunity to discuss the various options contained in the proposals made. Impact assessments are needed too. I would remind the Commissioner that no impact assessment has yet been undertaken for the cotton sector. I also appeal to the Commission to be flexible when it comes to discussion of transitional adjustment periods appropriate for these sectors.
Before I conclude, I should like to call on the Commissioner to provide a clear explanation of the importance of Community cotton production in the global market. I do so in my capacity as rapporteur for the cotton sector and in the wake of Cancun. The Union accounts for 0.5% of global cotton production. It does not grant any export refunds whatsoever. Imports are totally free. They are not subject to tariffs of any kind. Furthermore, 80% of the cotton used in the Union is imported.
Mr President, I hereby state from the outset that, if the Commission's new proposals are implemented, they will be the for Mediterranean products. The Greek countryside and three of the country's basic products, which are grown by 75% of farmers, will receive a mortal blow so as to serve the new plans and commitments of the CAP, the WTO and the enlargement of the European Union, in other words the instructions of big business and the multinationals, which are ordering that tobacco farming be wiped out, cotton farming be cut back, olive oil farming be abandoned, products in which the European Union is highly deficient. They are indifferent to the consequences, which will be painful not just for the farmers, but also for workers in processing, warehouses and so on, as well as for anyone with professional connections with these products and numerous small- and medium-sized businesses active in these sectors.
The Commission is cruelly proposing with no turning back to abolish tobacco farming and subsidies by 2013. The chronicle of a death announced before Gothenburg. On the pretext of protecting health, it is wiping out European tobacco farming, tobacco farmers and, for Greece, all the activity surrounding the farming, trading and processing of tobacco which, as you know, is concentrated mainly on small lots in problematic mountain areas. The highest hypocrisy and cynicism, given that it does not at the same time propose to abolish the European tobacco industries which, of course, will continue to import raw tobacco unimpeded from third countries and to speculate by making and exporting cigarettes.
The European Union of 370 million citizens is being called on to stop financing 347 000 tonnes of tobacco, while the USA of 263 million citizens continue to increase their production of 586 000 tonnes, a large proportion of which is imported into the European Union. What is clear is that tobacco farmers will receive less money, referred to in future as decoupling subsidies but in practice they will be scant unemployment benefits and pseudo-compensation for abolishing tobacco farming from the European Union.
As far as cotton is concerned, so that the cotton farmers do not delude themselves, the Commission clearly states in its introductory report that the new reform of the COM is being carried out because the objective of reducing the price and reducing the cultivated areas and production, for which provision was made in the 2001 reform, has not yet been achieved. In two years, cotton farming in Greece has been reduced by 70 000 hectares, with a significant reduction in the price of cotton and in producers' incomes, due to the increase in coresponsibility levies and all the absurd measures for prohibiting and limiting the number of hectares cultivated and the return per hectare. 250 000 tonnes of two years' Greek production did not receive any subsidies and only obtained the international price which, as we know, is fixed by the multinationals. The same prices are obtained by the developing countries, which the European Union is supposedly doing its utmost for. However, the Commission is demanding even greater reductions under a new disastrous reform. With a 'because I say so', it has set a low ceiling of 34 000 hectares for Greece and similar cutbacks for Spain and Portugal in a bid to lower the ceiling even further with the measures it is taking. The Commission proposals for cotton even overturn Protocol ΙV, as Mr Jové Peres mentioned, of the 1981 Act of Accession of Greece to the EEC on the basis of which the guarantee of a minimum price for producers is laid down.
Nor does a proven healthy product, such as olive oil, escape the European Union's eternal anti-farming policy. Hypocritical and groundless arguments are being used to wipe out olive oil farming. A spirit of hypocrisy and mockery at the expense of olive farmers prevails in the proposals in the Commission's report on oil. Having stated that there is a serious risk of cutting care for olive trees on a broad scale, while those who wrote and inspired the proposals are obviously conscious of what will happen with them, measures are being proposed which will achieve what, theoretically, they do not wish to happen, in other words 60% decoupling.
These three Mediterranean products are victims of the mid-term reform of the CAP which is strangling farming. The catastrophic CAP is turning into an even more efficient mechanism for wiping out farmers, especially small- and medium-sized farmers. The constant reference to environmental protection is being used as an alibi to reduce farm production. The hypocrisy becomes crystal clear from the anti-tobacco rather than the anti-smoking campaign, at a time when the cultivation of modified crops is being promoted. These proposals are not open to amendment or improvement. That is why, if they are not withdrawn as they stand, they will come up against the combative, fighting opposition of the agricultural world in order to avert their implementation.
When you expressed your position, Mr Lamy, you said that you had also come to an agreement with the producers. The only thing you did not do was to come to an agreement with the producers, the real producers. You came to an agreement with those who have nothing to do with production, nothing to do with the products and, mainly, you came to an agreement with the multinationals.
Mr President, Commissioner, all those present here today seem to agree that the products under discussion are of significant social importance. That much is obvious to Parliament, the Commission and to those affected. When all is said and done, the fundamental objective of agricultural aid is to provide people in rural areas with a reasonable income. They will then be deterred from leaving their land and flocking to the cities or to richer parts of Europe. It should be borne in mind that we are striving to attain two of the Union’s fundamental ambitions. These are to achieve territorial balance within Europe and to prevent the depopulation and desertification of rural areas. Sadly, there is considerable experience of the latter in Aragon, the region I represent.
Commissioner, this is what the common agricultural policy should be aiming at, especially in the case of crops with such social importance. It is essential to encourage people in rural areas to remain on the land in their regions in order to prevent the desertification of parts of Europe.
Mr President, Commissioner Lamy, I have long been endeavouring to extract from the Commission figures relating to the number of jobs to be lost in the leaf tobacco production sector, the related manufacturing industry and in associated sectors. So far, my efforts have been in vain.
I put a specific question to the Commission yesterday and received a reply today. This reiterated that the reform will not have a negative impact on the income of the holdings. The Commission has also reiterated here and now that the reform will not have a negative impact on producers’ incomes either. To date, however, the Commission has failed to respond to the question concerning the effect of the reform on employment. You are yourself on record as stating that no specific assessment exists, Commissioner. I have received similar information in written answers, despite indications that 14 Directorates-General have been exercised on the subject.
Commissioner Lamy, I feel it is irresponsible to undertake such a far-reaching reform without any information on the implications for jobs. Some 100 000 directly related jobs are at risk in the sector, together with 500 000 indirectly related ones. I believe the Commission does actually know this. I suggest it is withholding the figures because it is fully aware of their alarming proportions. I suggest too that the Commission is fully aware of the devastating consequences of the reform for employment and the regions affected. I can certainly forecast them myself, and so can all those who understand the sector and work in it. We are all also aware that the accompanying measures will prove inadequate. Incidentally, these measures are not additional, Commissioner. They come from the producers themselves. In any case, they will be insufficient.
Commissioner, producers are up in arms in Extremadura, the region I represent. They rightly believe the reform to be brutal, radical and unjustified. They feel they are about to be sacrificed in the interests of a cause ridden with misinterpretations. They find themselves in an unbearable situation. They are angry because they have been at the receiving end of hypocritical and misleading statements. Allow me to remind you, Commissioner, that in June the Commission gave assurances that reform would be undertaken taking account of the social situation in the least-favoured regions. Allow me to recall also that in June Parliament and the Council were instrumental in obtaining a political compromise. This entailed Mr Fischler abandoning the maximalist approach of total decoupling. Despite all of this, there is now a proposal for total decoupling of the most labour-intensive CMO.
Commissioner, I join with previous speakers in urging the Commission to reflect. Before adopting these regulations, I beg you to spare a thought for the anguish of those families and the future of the regions concerned. They must not be sacrificed on the altar of hypocrisy. I am put in mind of that excellent account of hypocrisy provided by the famous French dramatist Molière in his play .
Commissioner Lamy, you have heard here the concerns of my fellow Members and now I would simply like to make an observation. The age-old imbalance between Mediterranean crop production and crop production in the rest of Europe needed a different approach, whereas we are faced with the reform of Mediterranean crop production after the failure of Cancun and with a view to enlargement. Our concern is growing, with the fear that these two processes may exert further, unendurable pressure on our Mediterranean crops.
Our concerns are, indeed, extremely serious regarding tobacco, even though everyone has to take on board the European Union’s principle of protecting health: these measures will cause extreme economic and social upheaval and result in foreign tobacco imports being increased to 100 %, so I certainly feel that greater caution would be in order.
I would like to focus my remarks on one of the three crops that we are discussing because I feel that it is a case of enforced coupling. Each of these products is, indeed, special and deserved to be treated separately rather than them all being placed under the same umbrella. I am referring, in particular, to olive oil.
Of course, there is a desire to reduce the requirement for support based on the amount produced. I would take the liberty of emphasising, however, that this condiment enhances food consumption across the world and, since it is a product which is good for health, there is increasing demand for it. I therefore feel that we have two major problems: guaranteeing a safety net for income and boosting quality policies. We will discuss these proposals after the legislative proposal.
You quite rightly refer us to the decisions of the individual states, but we must also consider a number of general criteria such as employment. I put it to you: how can you reconcile the provision of incentives for the quality of this crop with the ongoing possibility of mixing olive oil with other fats? It is this possibility of mixing that causes a vertical drop in prices and is a blow to farmers.
. Mr President, allow me to say a few words to respond to the comments that have been made. I note that the choice of speakers means that only Members with reservations concerning these reforms have spoken.
I will begin with tobacco. It has already been discussed, and I have some memories of my own from just over 10 years ago in this very House. Given the tensions that could be noted here and there between the agricultural policy and the health policy, one wondered whether we should review our options. So this debate has not come about all of a sudden: it has not just landed in our laps, we have been considering it for years, and you, in Parliament, have been discussing it for years.
I believe that the Commission would indeed have been Tartuffe had it not drawn conclusions from these debates that have been held over the years and I believe that we are drawing the conclusions in a very clear manner. In this case, we are proposing a redeployment, a restructuring of this crop towards alternative crops. A clear option is being taken. We know that this will require considerable efforts on the part of a number of tobacco producers today, at both ends of the scale, but we are putting proposals, including financial proposals, on the table that allow this restructuring to take place due to the necessity that we have again discussed over the past years.
The same does not apply, however, to olive oil and to cotton, where the aim is not to restructure nor to convert or guide production or producers to other products. We want to maintain a number of cotton crops and many olive groves in the European Union by avoiding the depopulation or desertification of the zones in question, but also by correcting the effects of the current aid systems from the point of view of production, the environment and the finances of the European Union. That is why the Commission has presented an option, somewhere in the middle, that does not take decoupling as far as the measures adopted in Luxembourg this year for other products. It is, in fact, in order to take account of the particular sensitivity of a number of these regions that we have not gone as far as we could have gone in theory, and I can guarantee this, to have participated in the Commission’s discussions on the proposals by our friend Mr Fischler on this subject.
My third point relates to the difference in the treatment of sugar. Mrs Rodríguez Ramos, be assured that the reform of the CMO in sugar has begun as we have put forward three options. This is an initial discussion phase that must take place because, it must be said, it is the first time that the substance is being discussed, which is not the case for tobacco, cotton or olive oil. The Commission’s formal proposals will be presented next year, once the debate on the three options has been held with the main parties concerned.
Finally, to Mr Jové Peres, who was worried about the impact regarding aid to olive trees depending on the year of planting, I will say that as far as I can tell, this is not a real problem since the maximum guaranteed quantities have already been exceeded, which means that this does not have any impact on the amount of the aid in question.
Thank you, Commissioner.
The next item is the debates on cases of breaches of human rights, democracy and the rule of law (Rule 50).
The next item is the debate on the motion for a resolution (B5-0434/2003), on behalf of the Committee on Development and Cooperation, on human rights violations and failure to show respect for the rule of law in Burundi.
Mr President, we are about to debate a resolution on Burundi. I think it is useful to recall the background to the current situation in that country. It is now ten years since the murder of Mr Ndadaye, its first democratically elected President. Since then, Burundi has been ravaged by civil war. The war amounted to a confrontation between ethnic groups. Sadly, it resulted in almost 300 000 deaths.
A peace process is currently under way. Initially, this was led by the President of Tanzania, Julius Nyerere, and later by Mr Mandela. The terms of the process provide for a cessation of armed conflict. This was to be followed by the various stages of an electoral process and transition to democracy. An equitable power sharing system was to be established, together with a rotating Presidency passing from Hutus to Tutsis every 18 months. All these arrangements are contained in the August 2000 Arusha Peace Agreement which resulted in the present transitional government.
A delegation from the Committee on Development and Cooperation visited Burundi between 22 and 27 June of last year. On 9 July 2003 the President of Burundi appeared before the Committee on Development and Cooperation. On 8 October an agreement on effective implementation of the cease-fire was reached between the Government and the main faction of the so-called Forces for the Defence of Democracy led by Pierre Nkurunziza. Unfortunately, armed confrontations between groups such as the FDD and the FNL have continued.
The African Union has dispatched the African Mission In Burundi peace-keeping force known as the AMIB. It consists of 3 000 soldiers from Ethiopia, South Africa and Mozambique. The force is tasked with assisting in the disarmament and demobilisation of rebel soldiers and with their reintegration back into society. In addition, if peace is maintained, it should be easier to for humanitarian aid supplies to reach displaced persons and the population in war-torn areas.
The last of the AMIB soldiers arrived in Burundi last Sunday. The force is financed by the United States, France, the United Kingdom and Mozambique. Nonetheless, there appear to be financial difficulties over keeping it in the field. At the same time, the problems in the south of Kivu are ongoing. Confrontations are still taking place and they represent a threat to peace in the region.
The European Union suspended aid to Burundi in January 1997. Aid was reinstated, however, following the response to the peace negotiations. EUR 48 million was granted for a rehabilitation programme aimed mainly at supporting the return of displaced persons and demobilisation. The programme also aimed to facilitate justice and reconciliation. In addition, institutional support amounting to EUR 2 million was awarded to the Ministry of Economy.
A further EUR 150 million was allocated at the Paris Conference in 2001. This included an ECHO programme for the return of Burundian refugees from Tanzania supported by UNHCR.
European Union funds amounting to EUR 285 million are currently available to Burundi. Additional funds will be allocated under the ninth EDF. We would like this resolution to serve as a reminder to the authorities in Burundi that they need to involve women in the peace process. We believe women have an important part to play in the latter. We also encourage neighbouring countries to support the peace process in Burundi. Finally, we hope to be able to rejoice that peace has come about in this small country in central Africa.
– Mr President, although our group supports this resolution – a very balanced one despite the many amendments, which we all accept – we do believe that what is needed, above all, to resolve this problem properly, is a realistic long-term process. For a long time, in this region, the land of the great lakes, we have seen very violent conflicts, even going as far as genocide and mass expulsions, which, if we merely apply short-term remedies, will only keep on recurring. That is why it matters that we should start by clarifying terminology, for the words that we use here are often not the same ones that are used in the region itself. We talk in terms of armies, parties, or refugees, but these are, as a rule, ethnic groups appearing in the guise of an army, a party or as refugees. What matters in the first place is that some sort of stable balance be established between the ethnic groups, with it being ensured that all of them participate in political life and are represented in the armed forces, in the administration and, as the amendment so rightly puts it, in the justice system above all. This is where it is very important that we should proceed with tact and sensitivity, rather than adopt a schoolmasterly and accusatory role, for ethnic misunderstandings and prejudices led us Europeans, too, to spend centuries smashing each others’ skulls in, and such things are still going on in Europe today. We really do, then, have to approach this task with the proper sensitivity and humility; we cannot expect people who were doing terrible things to each other only a few years or months ago to be able, within only a few months, to behave as if nothing had happened. That is why we need this process; although we must waste no time in getting on with it, we need sensitivity, we need time, and we need to be present. That is why we need civil servants, lawyers and also officers from the armed services to act as advisors to both sides.
Mr President, the unfortunate people of Burundi are continuing to pay through periodic killings, through arbitrary arrests and through torture. The ethnic opposition is constantly intensified by the leaders of armed gangs, official or unofficial, that were created and supported, it must be remembered, for decades by the former Belgian colonising power and by the French tutelary power. The resolution provides a great deal of moralistic and paternalistic advice for the Burundi leadership, the leaders of the factions and its neighbours. Yet more than advice is needed, as the European powers have an overwhelming responsibility for what has happened and what is happening in Burundi, just as they have a more general responsibility for all of Africa, of which Rwanda and Burundi are to some extent the sad symbols.
They have an overwhelming responsibility for having ruined Africa through the trafficking of slaves, through colonialist pillaging and then through another form of pillaging, which continues today. While Parliament provides moralising advice, the major British, French and Belgian capitalist groups and many others continue to take their stipend, even from the poorest countries, and the little information that filters through from many parts of Africa where ethnic conflicts and mining riches go side by side show that it is very rare to find a situation where behind the local warlords there are no capitalist groups trying to get their hands on the riches the land has to offer. Rather than improving the fate of the local population, these riches are the cause of its misfortune. I am well aware that material aid, even a great deal of it, would not be enough to overcome all of the problems that are an extension of the past. However, if Europe wanted to, it could provide sufficient aid to allow the refugees to return, provide the Burundi people with acceptable housing and living conditions, and enable them to build infrastructures, hospitals and schools, thus creating jobs.
The resolution does allude to aid, in particular for the economic reconstruction of the country, but it gives much more attention to the financing of African forces working to restore and maintain peace and the despatch of a mission of European senior military officials to meet their counterparts in the Burundi regular army. Yet in neighbouring Rwanda some years ago, the presence of French senior military officials not only did not prevent the genocide but actually encouraged it and perhaps even armed the butchers. Thus, even if this resolution had some effect, it would certainly not wipe away the traces of blood that the presence of major European capital has left in Burundi and more generally in the African continent.
Mr President, when we consider the historic, colonial interference of many European countries in various places around the world, for example Burundi, it is very important that we have this discussion here today on Burundi where government forces have been responsible for extra-judicial killings, disappearances, torture and other serious violations. Meantime armed groups unlawfully kill, maim, abduct and torture civilians in pursuit of their political aims.
Moreover, armed belligerents in Burundi continue to recruit, at times forcibly, child combatants. As was agreed last December, and has already been mentioned here, it is imperative that Burundi enacts a stable and real cease-fire between government and rebels as a precursor to a meaningful and lasting peace.
We in the Green EFA group have also called for judicial and army reform, as provided for in the Arusha accords of 2000, and an end to impunity for those who continue to perpetrate human rights abuses. We also invite the government to set up a truth and reconciliation commission, as has been called for by so many in civil society. We call on the government to ratify the International Criminal Court.
We also recognise that Burundi is in need of help from the international community, especially financial aid for the economic reconstruction of the country, for the maintenance of peace and the promotion of a legitimate functioning government. This is a challenge that the EU must rise to. But we must also be aware of the fact that little is being done to stop the well documented flow of arms that fuel conflicts and cause massive human rights abuses – not just in Burundi, but in so many other parts of the world. This is something that must be a priority for the EU, we cannot allow arms to be sent to countries where they are causing such massive human rights abuses. We should not be involved with arms in the first place, to be honest.
Mr President, the Pretoria Protocol brings new hope for the peace process in Burundi, and the EU along with the international community needs to support strongly the transitional government in its efforts to restore stability and law. To rebuild national unity and reconciliation after those long years of civil war, it is vital to ensure that people, individuals and communities who suffered gross human rights abuses are acknowledged and provided with reparation.
This is why I support the creation of a truth and reconciliation commission, of the kind set up in South Africa or Sierra Leone for instance. It will allow cases of extreme violations of human rights committed by all parties to be identified and investigated. It also provides victims with support to ensure that their dignity is restored and that healing and rehabilitation can occur.
Bringing the accused to trial under the legal, judicial process strengthens the rule of law and is vital in breaking the cycle of vengeance created by widespread rapes and killings committed with impunity. A truth and reconciliation commission would also raise awareness of human rights and provide the basis for peace-building and sustainable reconciliation of the communities of Burundi.
. Mr President, like Mrs Sauquillo Pérez del Arco, it is with a certain degree of optimism that we welcomed news of the conclusion of the Pretoria Protocol between the transitional government and the armed Hutu group, the FDD. This Protocol is in our eyes an important step towards consolidating the peace process in Burundi. It shows that many of the local actors are prepared to respect the Arusha Agreement as a framework for the peace process.
Like the author of the resolution we are discussing this afternoon, we are also concerned about the exclusion from the process of the last rebel group, the FNL, and we feel that it is important to continue to encourage all initiatives to launch the negotiations between the FNL and the transitional government in Burundi.
What have we done so far? For the most part, we have supported the peace process as far as possible, deploying a number of instruments to ease the conflict and promote reconciliation, including food aid, financial contributions and the despatch of observers from the African Union. Pending the establishment of the facility to support peace, we are preparing, in collaboration with the African Union, an emergency project to maintain peace in Burundi, which totals around EUR 25 million. Naturally, we hope that the entire donor community will stand alongside us.
We are working towards the economic reconstruction of Burundi with a rehabilitation programme, totalling just under EUR 50 million, which is designed to ensure the physical rehabilitation of the economic and social infrastructures that have unfortunately been destroyed by the civil war, as in other parts of Africa.
In August, we signed an indicative national programme with Burundi, as part of the ninth EDF, which amounts to around EUR 70 million, part of which is naturally allocated to the restoration of the political institutions in the transitional phase. Therefore, in our view, support for the peace process and a substantial contribution to the reconstruction of the country are the two objectives that the Union must continue to strive towards in order to support the little progress being made as regards the peace process in that country, which sadly continues to be troubled.
The debate is closed.
The vote will take place at the end of the debates.
The next item is the joint debate on the following motions for resolutions on Turkmenistan, including Central Asia:
– B5-436/2003 tabled by Max van den Berg and Richard Corbett on behalf of the PSE Group;
– B5-0440/03 tabled by Ole Andreasen, on behalf of the ELDR Group;
– B5-0445/03 tabled by Bastiaan Belder, on behalf of the EDD Group;
– B5-0446/03 tabled by Cristiana Muscardini, on behalf of the UEN Group;
– B5-0449/03 tabled by Pernille Frahm and Luigi Vinci, on behalf of the GUE/NGL Group;
– B5-0450/03 tabled by John Bowis and others, on behalf of the PPE-DE Group;
– B5-0452/03 tabled by Bart Staes and others, on behalf of the Verts/ALE Group.
Mr President, it is not without reason that the resolution at hand calls President Niyazov’s Turkmenistan ‘one of the worst totalitarian systems in the world’. As a Member of this House, I then rub my eyes in astonishment when I see President Chirac of France referring to the figure known as Turkmenbashi as ‘Father of all Turkmen’ and ‘my best and great friend’. He did this on 13 October on the occasion of the presentation of the new French Ambassador’s letters of credence in Ashkabad.
In his letter to President Niyazov, President Chirac also expressed the desire to consolidate and deepen the warm relations between France and Turkmenistan. Apparently, in Paris, oil and natural gas interests take priority over everything. Just compare that with our resolution. What was that we were saying about a single European voice?
Whilst the Member States of the European Union are discussing the undeniable fact of the Christian tradition of the Occident, sincere Christians in Turkmenistan are having to fear for their lives daily. It is their certain knowledge and solace that God is watching over His church everywhere. That does not alter the fact, however, that we have a political responsibility towards their oppressors. Council and Commission, please, understand your calling.
Mr President, today in Europe and every part of the civilised world it is Thursday, but in Turkmenistan ironically it is 'the day of justice'. Well, there is nothing just about life in Turkmenistan, but justice for the Turkmen people is what this debate is all about.
President Niyazov renamed himself. He renamed the days of the week. He named the months of the year after his national heroes, starting with himself and his mother. He has built lavish palaces; he has erected statues of himself while his people remain impoverished. From 1985 he has ruled as a tyrant. Since 1999 he has been president for life. In November last year the worst repression of all followed an attack on him.
Turkmenistan has become a land of torture and imprisonment, of death in custody, of intolerance towards political and religious views. The press is muzzled, human rights organisations are barred and opposition is driven abroad. Our resolution lists names, and we demand the release of those names, the end of ill-treatment in those cases where they are actually still alive, and access to them for the Red Cross. But they are the tip of an iceberg that needs to be exposed. I trust that the Commission will do just that.
Our delegation on Central Asia covers all the countries of Central Asia and Mongolia. Last May we were in Uzbekistan, the beautiful and historic country of Tamburlaine. We were made welcome and we saw some improvements in human rights and a willingness to open doors. But two days after we left Mr Ruslan Sharipov was arrested.
Ruslan Sharipov is a journalist who wrote about police and government corruption. He was arrested on charges of homosexual conduct, criminalised in that country under Article 120 of the criminal code, in contradiction with the provisions of the ICCPR ratified by Uzbekistan. On 28 August masked men kidnapped and severely beat his public defender, Surat Ikramov.
In September Mr Sharipov got out by letter allegations of his ill-treatment and of how he was threatened in prison by police and prison officers. In September the charge was reduced, but only reduced. He should never have been charged. He should be released now, and I ask the Commission to intervene in this case.
While we were in Uzbekistan, we also met the British Ambassador, Craig Murray. He is a fearless diplomat who told us the truth as he saw it. Perhaps he was unwise to do so, but he was right to do so. At a meeting in Tashkent on 17 October he said: 'I believe that people are born with an instinct for liberty and that freedom and democracy come naturally to people everywhere once they are given the chance'. Well, the British Government did not endorse or commend him. It summoned him home for treatment. I ask the Commission to issue a diplomatic 'habeus corpus' challenge to the British Foreign Secretary: restore a good man to his post and the gainers will be the Uzbek people and their leaders, but also the good name of British diplomacy.
Mr President, the clarity of the resolution on which we are now voting leaves nothing to be desired. As has already been quoted by other fellow Members, Turkmenistan is ‘one of the worst totalitarian systems in the world’. The situation in other Central Asian countries is perhaps a little better, but there, too, the human rights situation is abominable. Does that mean that Europe should ignore Central Asia? My answer is ‘no’, and for two reasons.
The first is the strategic goals. Ignoring that region will not do. It is not in Europe’s interests to let those countries, which export corruption and instability as well as oil and gas, remain ‘rogue states’.
There is a second reason, too, which is the necessity – already mentioned by some fellow Members – of doing business regarding the large quantities of oil and gas in that region. To some politicians, however, and sadly also some fellow MEPs, that means that we have to do business first and foremost, and that we should just mention human rights, but on no account focus attention on them too much.
Let us not repeat the mistakes of the past, when, on account of our need for oil from the Middle East, we kept quiet about the human rights violations in Saudi Arabia. It is true that Europe needs oil and gas, including from that region, but that also means that those countries need us, and this provides us with the opportunity of giving priority to the human rights situation – to improving it, in particular – in our dealings with those countries, and only then speaking about oil. Referring to EU policy in Kosovo I would say: ‘standards before oil’.
– Mr President, what I have to say supplements what my colleague Mr Bowis said. We are both members of the delegation on Central Asia, and it is partly thanks to him and his great commitment that we are able to put this kind of issue back on the agenda.
I should like to begin with Turkmenistan. I am still rapporteur for a new cooperation agreement between the EU and Turkmenistan. Parliament, along with the Commission, has stated that it does not actually want to conclude that agreement, nor does it want to discuss it. There is every reason for this. As Mr Bowis and other fellow Members have already stated, it is perfectly clear, looking at the current situation, that that regime is unacceptable. At the same time, however, we have to think about what we can do for the people of Turkmenistan. We believe that Parliament must make an urgent appeal for the Red Cross to be able to visit the prisoners again in any event, for us to be able to resume good contact with the NGOs, and for those NGOs to have some freedom once again in those countries. We must stand up for the people – including politicians and human rights activists – who are currently incarcerated. We must stand up for freedom of belief. It is too absurd for words that only a certain form of Islam, and only the Orthodox Church, still have some degree of freedom, or in any event still enjoy a measure of protection, while all the other groups, both Christian and non-Christian, lack that protection. This is unacceptable, because people and religion belong together.
With regard to a number of the other countries mentioned, I should like to point out that, in spring of this year, we also discussed a resolution on Kazakhstan. That led to intensive talks between our delegation and parliamentary delegations from Kazakhstan, and improvements were introduced on a number of items. We are still finding ourselves disappointed on many counts, however: legal procedures, freedom of the press, and also freedom of organisation. I hope that these first steps that Kazakhstan has made in the right direction are not the last, but instead that further pressure, including on the part of the European Union, will lead to improvements in the situation in that country.
I wish to make a passionate plea for a new cooperation agreement with Tajikistan. Fortunately, the Commission is currently preparing an agreement for that country, too, which is an extremely good thing, because we must keep close to these countries.
Mr Bowis has already described the situation in Uzbekistan, and I have nothing to add.
That leaves Kyrgyzstan. The present resolution rightly levels a number of criticisms, but, at the same time, we have here a country that deserves our warm support, because it is trying, with ups and downs, to build a democracy, despite having no resources and no oil. There should be criticism where criticism is due, but, even more importantly, support where support is due. I also wish to express to the Commission my hope that, in coming years, when it comes to Central Asia, the European Union will perhaps give a little extra support to a country such as this, in particular, which has no oil and no resources.
. Mr President, the European Commission shares the concerns that have just been expressed by the Members as regards Turkmenistan’s lack of respect for its human rights and democratic obligations, be it the obviously unfair trials of political prisoners, the ill-treatment of these prisoners, which is common knowledge, or the serious attacks on religious freedom, for example, regarding which we have the same information as you.
Our analysis is therefore the same: the situation is serious in relation to respect for human rights. In spite of this situation, however, it is important to maintain dialogue with Turkmenistan in order to avoid totally isolating the country, which in our opinion and in the current circumstances would probably be even worse from the point of view of respect for human rights, which we promote.
As regards the other countries of Central Asia – Kazakhstan, Kyrgyzstan and Uzbekistan – which you have just mentioned, at both EU level and Member State level, we continue to stress that the international commitments concerning human rights must be respected, and we do this within the framework of the partnership and cooperation agreements.
With regard to the bilateral relations between the Union and these countries, we do the same, and we have done so publicly for all of these democracy problems in Central Asia by cooperating with other international bodies working with us on this issue, be it the United Nations, the OSCE or the Commission on Human Rights. Therefore, we fully and completely share the concerns that have just been expressed and are set out in the motion for a resolution.
The joint debate is closed.
The vote will be taken at the end of the debates.
The next item is the joint debate on the following motions for resolutions on Nepal:
– B5-0435/03 tabled by Gerard Collins, on behalf of the UEN Group;
– B5-0437/03 tabled by Hannes Swoboda and Maria Carrilho, on behalf of the PSE Group;
– B5-0439/03 tabled by Astrid Thors, on behalf of the ELDR Group;
– B5-0448/03 by Pedro Marset Campos, on behalf of the GUE/NGL Group;
– B5-0451/2003 by Thomas Mann, on behalf of the PPE-DE Group;
- B5-0453/2003 by Reinhold Messner and others, on behalf of the Verts/ALE Group.
Mr President, the recent breakdown of the ceasefire in Nepal and the ensuing violence have led to a huge loss of life and injury. To achieve lasting peace in Nepal, an open and democratic society, and progress and prosperity for all, all sides must honour the armistice of 19 January as well as the code of conduct which was signed by both the Maoist insurgents and the government on 13 March 2003. The announcement yesterday that the Maoist rebels will no longer carry out political killings, or destroy public utilities or infrastructure is just a crumb of comfort. Sadly, since the breakdown of the ceasefire, 211 people have lost their lives. We must ensure that we support and promote democracy and the rule of law in countries such as Nepal. The recent opening of an EC delegation office in Katmandu is a welcome boost to EU-Nepal relations and cooperation. We must ensure that we do all we can on the ground to help those suffering directly and indirectly from the unrest.
We should increase our financial assistance in Nepal and we must ensure that the main goal is the eradication of poverty and provision of universal health and education services. These underlying causes of conflict must remain the target of all EU cooperation assistance to the country. The Commission must work in Nepal through all stages of the conflict, from supplying humanitarian aid for those suffering, to ensuring that conflict resolution and prevention programmes are launched to prevent further violence.
I welcome the call in the resolution for the appointment of an EU special representative for Nepal. Such a representative could work to ensure that assistance is provided to the Bhutanese refugee camps. The UNHCR decision to phase out assistance for these camps is worrying and comes at a time when Nepal needs continuing rather than diminishing support. Although Nepal has sheltered many Tibetan and Bhutanese refugees over the years, the deportation of 18 Tibetans to Tibet a few months ago is a worrying development. The well being of all refugees needs to be guaranteed. Peace will only be achieved in Nepal through the democratic process. The EU should help this process and help the Nepalese to build a better future.
– Mr President, the ceasefire agreed on 29 January of this year in Nepal between the government and the Maoists lasted only seven months. As long ago as March, both sides were given a code of conduct, whereupon rebel leaders were released from prison. Three rounds of negotiations resulted in the Maoists abandoning their demand for the abolition of the monarchy. The government produced a framework for reform of the state; I have its road map and objectives in my hand as I speak. It provides for round table conferences involving all parties, as well as prompt elections to the national parliament, new structures featuring regional self-government, the introduction of the market economy and education and employment rights for ethnic groups and people with disabilities, all of which adds up to a substantial package.
In August 2003, though, the Maoists ended the ceasefire, since which time three hundred people have been killed, twenty-five of them last weekend alone, and acts of intimidation, extortion, serious fighting and murders have become daily occurrences in Nepal. For the first time, foreigners have been abducted and shots fired at tourists. In this country, so heavily dependent on tourism, the situation is becoming more tragic. The Group of the European People’s Party calls on the Maoists to renew the ceasefire once and for all and to return to the negotiating table. Should the two sides need a mediator from outside, the EU is eminently capable of performing that role, we Europeans enjoying a high degree of acceptance throughout South-East Asia.
We therefore call on the Council to appoint a special ambassador to Nepal, with which, Commissioner Lamy, the Commission must build up the EU’s relations. One first and important step would be for the staff complement in the new office in Katmandu to be increased. Although putting an end to the civil war is the first priority, at no time must respect for human rights be neglected. Democracy must be extended, reforms acceptable to people at the grass roots must be implemented, and minorities must be treated with respect, particularly the Bhutanese refugees in the camps that Parliament’s delegation to SAARC (South Asian Association for Regional Cooperation) visited, the funding of which by the UNHCR is evidently no longer certain.
The minorities also include refugees from Tibet, who have been obliged to leave their homeland in fear of their lives, and who pass through Nepal on their way to India. According to the information I have received, the handing over to the Chinese of eighteen Tibetans was an exceptional occurrence – let us hope that it remains one. The Nepalese government must guarantee that deportations will be prevented, and all refugees from Bhutan and Tibet must be guaranteed protection under international human rights agreements.
– Mr President, Commissioner, the population of Nepal has known poverty and a ruthless caste system for centuries, and a government that has not been able to offer any solutions. This formed a fertile breeding ground for a Maoist insurgency, which claimed 7 000 lives. In January of this year, a ceasefire was agreed, which came to an end in August, but the negotiations then ended immediately. Since then, again according to the sources available to me, there have been more than 800 deaths, mainly Maoists and poor farmers and villagers. The deaths, on 13 October, of four students caught in the crossfire between Maoists and the army are the latest outrage.
The government of Nepal receives supplies of arms from the United States on a massive scale, aid from India, military aid from the United Kingdom and other countries, and supplies of arms from Belgium, which even amended its Arms Act in order to be able to supply those arms. More than half of the revenues on which the country survives are now derived from foreign aid. The government lacks any democratic legitimacy; power rests with the King and the army. Thanks to those supplies of arms, the government has evidently chosen to halt the dialogue and to opt for what is known as the military solution: stamping out the rebels and so-called rebels – poor villagers – by force of arms. Human rights are trampled on with impunity in the process, as the British representative, Sir Jeffrey James, found on the scene. Every possible means must be employed in an attempt to get the parties back around the negotiating table. Supplies of arms must cease, and those who think that arms can effect a solution here will see nothing but the total destruction of the country. Even more children will be tricked into leaving their homes and recruited as child soldiers; even more farmers will be shot dead in their fields; there will be even more killing in general. In the meanwhile, this people has become so weary.
We now have a delegation there. Will we now take genuine action there, and also harness our efforts to bring about a return to peace? Or will we continue to give aid with one hand and supply weapons with the other, whilst closing our eyes to the fact that the government is, of course, using that money to pay for those weapons? I wonder what kind of hypocritical game we are playing.
. Mr President, the Commission welcomes and appreciates Parliament’s initiative to publish a resolution almost two months after the sudden breakdown of the peace talks in Nepal, which, as Mrs Maes has just said, had begun following the truce in January of this year.
Unfortunately, as we know, no consensus has been reached on a lasting solution and we believe that the role of the political parties and civil society must be better integrated into the peace process; otherwise, there can be no serious chance of restoring confidence. This would appear to be a necessary precondition for any popular foundation for peace negotiations and we are willing to support the request for a round table bringing together a broad spectrum of representatives of the parties and civil society that would make it possible to move forward in the search for a solution to this crisis. However, at this stage we do not believe that any additional measures, such as direct mediation in the peace process, are appropriate while they are not based on a broad consensus between the various parties concerned.
In your comments, you mentioned the situation of the refugees: we estimate that there are around 100 000 refugees and we regret that the progress made in verifying them has been slow. In order to assist their repatriation and settlement, we are going to continue to supply provisions for the camps and to support the role of the High Commissioner for Refugees.
Several of you highlighted the need to provide our office in Kathmandu with additional resources and we are willing to do this within the limits, of course, of our budget resources, which to a large extent are determined by this House, as you will be aware.
Finally, as regards the question of arms sales, it is clear to us that there is no hope of an armed or military solution to this conflict. We will continue to be particularly vigilant with regard to the issue of respect for the Code of Conduct for Arms Exports, which, as you know, implies specific obligations, which also extend to our Member States.
– Mr President, I was glad to hear Mrs Stihler speak, and also that a number of Socialist Members have rejoined us, as we covered two important human rights issues without the second strongest group in this House saying anything about them. I was already worried that the group had ceased to exist or had abandoned human rights policy. I would just like to ask, in the event of their no longer needing their speaking time, whether the Rules of Procedure would allow it to be transferred to us in future. We would be very grateful for that.
There is no danger of us not noticing your presence, Mr Posselt.
The joint debate is closed.(1)
The next item is the vote.(1)
That concludes the vote.
We do not agree with the report for the following reasons:
First, because the proposed measures aim to protect and strengthen the common fisheries policy of the ΕU, with which we disagree due to the restrictions which it places on production, directed mainly at small- and medium-sized fisheries, especially in countries such as Greece. In addition, we are being called on to support an absurd control system in which the controller and the controlled are one and the same.
Secondly, because the short-term action plan and, more importantly, the creation of a Joint Inspection and Control Structure are measures for the further integration of the ΕU in the fisheries sector, meaning greater restrictions on national fisheries policies and national measures which take account of national peculiarities and requirements. At the same time, the proposed Joint Inspection Structure also raises numerous questions, in that issues of national sovereignty in the territorial waters of the Member States also arise.
. We abstained on this report, as on the other two fisheries reports. Of course we are in favour of the recovery of fish stocks, and particularly cod stocks, which are threatened, as highlighted by another report debated at this sitting. However, we do not trust either the European institutions or the states themselves to do this.
Sometimes this translates into weak-willed measures, and one report confirms that these have been scuppered by various Member States of the European Union, resulting in the continual dramatic decline of the stocks of some fish species. Other times, it results in measures presented as being essential to save nature, while the main, if not the only, effect they have is to persecute the people, in this case those for whom fishing is their livelihood. We should remember that this takes place without any of the big guns having anything to fear. The contrary is shown to be true by the assessment of the multi-annual guidance programmes for the fishing fleets, presented at this sitting.
What sense would it make to have a preserved environment if the price was the misfortune of men, or at least the majority of them, those who live off their job?
. If the Commission wishes to group together all national inspection and surveillance resources into one Community Fisheries Control Agency so as to submit them to a single monitoring procedure, in the interests of establishing a Joint Inspection Structure, it should also define clearly which powers pertain to the Community and which pertain to the Member States, as the rapporteur emphasises. Such definitions are all the more important given that, until now, the accepted principle has been that the Member States are responsible for monitoring fisheries activity.
Bearing in mind the far-reaching legal implications of the Commission’s proposals – remember that surveillance and monitoring of aspects of the common fisheries policy are in some cases ensured by military means as well – and their very high costs, the rapporteur’s suggestion that a feasibility study be carried out in relation to this proposal, in coordination with the Member States, is equally sensible. As various Member States, experts and organisations maintain, this study should examine alternative models for Community cooperation in this field.
The rapporteur’s concern that representatives of the sector should participate in the various phases of the decision-making process must also be given priority.
Finally, I reiterate the absolute need for a legally independent common fisheries policy (CFP) to be established once and for all, since, for no apparent reason, the CFP has up to now only been mentioned in the Treaties in connection with ‘agricultural products’, and in the context of the common agricultural policy.
Even if we accept that the objectives of reducing the fishing fleet have not in fact been achieved, which does not apply in Greece, for example, where we have had both a reduction in the fleet and a reduction in fisheries for the benefit of imports and aquaculture, we have no reason to regret the failure of the multi-annual guidance programmes. That is because these programmes started the restrictions on small- and medium-sized fisheries production, as in Greece, resulting in a reduction in fisheries, the deterioration in the fisheries balance of trade and unfortunate repercussions for the populations of the shore areas.
We do not disagree with controls on the fishing capacity of the fleet; however, we do not agree that they should be carried out by the common fisheries policy as expressed under the multi-annual guidance programmes. On the contrary, we feel that the necessary arrangements should be made on the responsibility of each Member State, taking compliance measures in accordance with the actual scientific data of other agencies, such as the FAO, in relation to the state of fish stocks and so on. Under no circumstances do we agree to the cession of this responsibility to supranational bodies such as the ΕU, because its policy tends to further strengthen big business in the fisheries sector also, striking small- and medium-sized fishing enterprises with withdrawals and the scrapping of vessels, measures in favour of aquaculture and so on.
.  Overfishing in European waters has led to scientists now proposing a total ban on cod fishing and strict limits for other species of fish such as plaice. Up to now, scientists’ warnings have fallen on deaf ears at the December annual meetings of the 15 Fisheries Ministers. As a result, we are threatened with the same situation as happened ten years ago off the coast of Canada (Newfoundland). Those waters were fished down to the very last cod, and, even ten years later, there are still no cod to be found. The fishing communities in eastern Canada did not survive that.
The EU has been trying for years to reduce the fleet capacity of European fishermen. That reduction has taken place in practice, however. Europe’s overfishing problems are being shifted on to the rest of the world in that increasing numbers of European fishermen are depleting fish stocks in the waters of other continents.
It all began in Ireland a couple of years ago, when a supertrawler, the , had to be decommissioned. Instead, this supertrawler is now sailing under the Panamanian flag for exactly the same Irish firm in the waters of the Developing World.
There are now as many as three supertrawlers that have not been decommissioned by the Netherlands; these vessels are now depleting fish stocks in the waters off the West African coast, under the Dutch flag. Thousands of small-scale African fishermen are missing out, and shortly yields off the West African coast will also decrease. The response of the Dutch Government will then probably be to send these supertrawlers even further away. Scientists’ warnings of worldwide overfishing are not being taken seriously: not by the Dutch Government and not by the European Commission.
A year ago, at the World Summit on Sustainable Development in Johannesburg (September 2002), the Dutch and European authorities hypocritically signed declarations that there must be an end to worldwide overfishing by 2010, but in reality the Dutch and European authorities are shifting the problems caused by overfishing in European waters on to the countries of the Developing World.
Fishing the world’s oceans dry with our heads in the sand: I can think of no other way of summing it up.
– Mr President, I do not want to prolong the proceedings, but you will have become aware that the cry of ‘Check 16’ has become a running gag in the House. Because of an event that you will probably be able to follow up – although you are again the wrong person for me to be telling about this – I asked, during the last part-session, for the House secretariat to pay attention to the circumstances under which a vote is re-examined when one or more Members ask for this to be done. Neither then nor now have I received any notification from the secretariat. We often talk about the dignity of Parliament, but that also involves us being given an answer to this question by the secretariat.
Clearly, Rule 19 of the Rules of Procedure already covers this matter. However, I will ask the Conference of Presidents to give you a response.(2)
I declare adjourned the session of the European Parliament.
(The sitting was closed at 5.10 p.m.)